Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page1of 73

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

District of Delaware
Case number (if known): Chapter you are filing under:
a Chapter 7
s C2 Chapter 11
(Ge Ge ANe | ~ Q) Chapter 12
| OQ) Chapter 13 Q) Check if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married coupie may file a bankruptcy case together—called a
joint case—and in joint cases, these torms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responditilejor supBhiing correct
information. {f more space is needed, attach a separate sheet to this form. On the top of any additional pagés; write youTHame and case number
(if known). Answer every question.

12/17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ery
identify Yourself : ~—
EERE teensy vou Ss
About Debtor e Only In aziotnt Case): -
1. Your full name — ~ ” agin se ie
nm fo
Write the name that is on your Istvan ' we
govemment-issued picture - ; 63
identification (for example, First name # First name ao
your driver's license or Levente |
passport). Middle name { Middle name
Bring your picture Gabor ad
identification to your meeting — Last name | Last nama
with the trustee. i
‘ Suffix (Sr., de., (I, Ill) i Suffix (Sr., Je, Il, tlt)
i
i
i
2. All other names you '
have used in the last 8 First name  Srstname
years .
Include your married or Middle name * Middte name
maiden names. :
Last name : Last name
First name 4 First name
Middle name 3 Middle name
Last name i Last name
i
3. Only the last 4 digits of a
your Social Security mx - xx-_ 3 2) 1 7 = OK HE
number or federal oR * OR
Individual Taxpayer no
Identification number 9x - x -_ 19x - xx -_
(ITIN) ‘
Official Form 101 Voluntary Petition for Individuals Filing tor Bankruptcy page 1
 

Case 19-10831-BLS

 

Doc 1-1 Filed 04/12/19 Page 2 of 73

 

 

Debtor 1 Istvan laveante Gahor Case number (i known)
First Name Middle Name Last Name
! About Debtor.1:" eee About Debtor 2:(Spouse Only ina Joint Case): |
x ' pomeeee th genet ee rateeer ti patent tn a 3 then

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

 

ne le, ae te we

 

i | have not used any business names or EINs.

meceecene ares nes in eee

Q) | have not used any business names or EINs.

 

 

:
Business name i. ¢ Business name

i

i
Business name : § Business name

&

Rk
— — 7 Pio -L LL
EIN 2 ¢ EIN
— TF RF ee
EIN i EIN

 

s. Where you tive

ooer vane Bey

- if Debtor 2 lives at a different address:

 

 

 

 

i 4
1
bog
49 W. Sarazen Dr ' !
Number Street i Number Street
i}
f
Middletown DE 19709 : {
City State ZIPCode i : City State ZIP Code
New Castle .
County t 7 County

It your matling address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

pect Aan arp ne TE

if Debtor 2’s mailing address Is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

Number Street i 3 Number Street
4
P.O. Box + P.O. Box
City State ZIP Code.” City State ZIP Code
i
6. Why you are choosing Check one: , Check one:

this district to file for

© over the last 180 days before filing this petition,

 

 

 

 

Cd Over the last 180 days before filing this petition,

 

 

 

 

 

{
i
bankruptcy | have lived in this district longer than in any | have lived in this district longer than in any
other district. i § other district.
cog
(2) t have another reason. Explain. ic é C2] | have another reason. Explain.
(See 28 U.S.C. § 1408.) ; (See 28 U.S.C. § 1408.)
i
Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 2

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 3 of 73

Debtor 1

Tell the Court About Your Bankruptcy Case

2

First Name

The chapter of the
Bankruptcy Code you
are choosing to file
under

Middie Name

Case number (# known)
Last Name

&

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

4 Chapter 7

Q) Chapter 11
Q) Chapter 12
QC) Chapter 13

 

How you will pay the fee

(4 | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

Q I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C1 | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

9. Have you filed for OQNo
bankruptcy within the
inet 8 yearn? ves. istrict Delaware When 12/23/2009 Case number 09-14533
MM/ 0D /YYYY
District When Case number
MM / DD /YYYY
District When Case number
MM/ 00 /YYYY
10. Are any bankruptcy W@ No
cases pending or being —
tiled by a spouse who is Q Yes. Debtor Relationship to you
not filing this case with District When Case number, if known.
you, or by a business MM/OD /YYYY
partner, or by an
affitiate?
Debtor Relationship to you
District When Case number, if known
MM / 00 / YYYY
11. Do you rent your WNo. Goto tine 12.
residence? Q Yes. Has your landlord obtained an eviction judgment against you?

QC) No. Go to line 12.

Q Yes. Fill out Initia! Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy page 3

 
Debtor 1 Istvan | avante Gahor Case number (# known)

Firet Name Middie Name

Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 4 of 73

Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

2 No. Go to Part 4.

() Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Cade

Check the appropriate box to describe your business:

QC) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

QO) None of the above

 

 

13.

14,

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you. a small business
debtor?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

C) No. {am not filing under Chapter 11.

Q) No. tam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

Q) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Part a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and .
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

No
Ci Yes. what is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy page 4

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 5of 73

Debtor 1

First Name

Middle Name

Gahar

Last Name

te

Case number (i known)

| arts: | Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15.

 

Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

; About Debtor. 1:

A ARR Ren SRR MNS ane

eo Res eo hai

You must check one:

@f I received a briefing from an approved credit

counseling agency within the 180 days before f
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

QC) I received a brieting from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Ql I certity that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary walver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QC) tam not required to receive a briefing about
credit counseling because of:

Cl tncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability.
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

QO) Active duty. | am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

My physical disability causes me -

<E

About Debtor'2 (Spouse Only in’a Joint Case): -

cer tenet

: You must check one:
t

 

Smee ce

 

ag eee ate

, 1 received a briefing from an approved credit

counseling agency within the 180 days before |
tiled this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Cl t received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C1 | certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Qt am not required to receive a briefing about
credit counseling because of:

Cl incapacity. 1 have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after !
reasonably tried to do so.

QC) Active duty. | am currently on active military

duty in-a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 5

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 6 of 73

Debtor 1
First Name

Middle Name

Case number (i known),
Last Name

eo Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual! primarily for a personal, family, or household purpose.”

(CI No. Go to line 16b.
2 Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C2 No. Go to fine 16¢.
Q) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after

C) No. tamnot filing under Chapter 7. Go to line 18.

@ Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

 

 

estimate your assets to
be worth?

C) $50,001-$100,000

4 $100,001-$500,000.

C2 $500,001-$1 million

CI $10,000,001-$50 million
CQ) $50,000,001-$100 million
QC) $100,000,001-$500 million

any exempt property is administrative expenses are paid that funds will be avaitable to distribute to unsecured creditors?
excluded and @ No
administrative expenses
are paid that funds will be Ql Yes
available for distribution
to unsecured creditors?
18. How many creditors do 1-49 CI 1,000-5,000 CQ) 25,001-50,000
you estimate that you C) 50-99 Q 5,001-10,000 Q) 0,001-100,000
owe? Q) 100-199 Q) 10,001-25,000 Q) More than 100,000
QO) 200-999
19. How much do you Q) $0-$50,000 Q) $1,000,001-$10 million Q) $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
C) $10,000,000,001-$50 billion
Cl More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

Sign Below

Q) $0-$50,000

(2 $50,001-$100,000
$100,001-$500,000
C) $500,001-$1 million

Q) $1,000,001-$10 million

QC) $10,000,001-$50 million
C2) $50,000,001-$100 million
Cl $100,000,001-$500 million

CQ) $500,000,001-$1 billion

() $1,000,000,001-$10 billion
C2 $10,000,000,001-$50 billion
C) More than $50 billion

t have examined this petition, and | declare under penalty of perjury that the information provided is true and

For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

4 ZEEE x

Signature of Debtor 1

Executed onO4H } la Rot a
MM

/ DDO /YYYY

 

Signature of Debtor 2

Executed on
MM / OD /YYYY

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 7 of 73

 

 

 

 

 

 

 

 

 

 

Dettor1 Istvan _Levente Gabor Case number (itnown)
First Name Middle Name Last Name
if |, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
For your attorney, If you are 4 proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
if you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
x Date
Signature of Attorney for Debtor MM / OD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

 

 

Official Form 101 Voluntary Petition for individuats Filing for Bankruptcy page 7
©

Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 8 of 73

 

 

Debtor 1 Istvan _ Laevente Gabor Case number (known
First Name Middle Name Last Name
AS ns

 

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

 

 

Official Form 101

The law allaws you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

) No
i Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

QC) No
id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

4 No

QC) Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attomey may cause me to lose my rights or property if | do not properly handle the case.

x LO x

Signature of Debtor 1

oY q

MMrOD “/

Signature of Debtor 2

Date Date

MM/ DD /YYYY

 

 

 

 

Contact phone 302-310-2747 Contact phone
Cell phone 302-310-2747 Cell phone
Email address iagoi2009 @yahoo.com Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 9 of 73

Fill in this information to identify your case:

Devtor1 Istvan ss Levente. Gabor
First Name Middle Name

Debtor 2
(Spouse, ff filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Delaware

Case number Q) Check if this is an
{ifknawn) amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information —= 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. Fill out all -of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

Franson nay pine IN

Your.asséts L
Value of ‘what you: own 7

Benen tineees cent TAe itt CN a RR

oad Rona

1. Schedule A/B: Property (Official Form 106A/B)

ta. Copy line 55, Total real estate, from Schedule A/B ..........cscccccsscssssssssssssssssusssssssssssessssseessssssstsasssssassissiststaveeeseececeesesssese, $ 235,600.00
1b. Copy line 62, Total personal property, from Schedule A/B.......cccesssssssssssssssssssssssssssseessssssssesssssssssstsssassasastsesstteeeoeeeeeceecce $ 9,371.46

 

hhh ahaha eee ere E EOS er TIL e Tree ee ecer errr tert TT ieee eee revere reer eres ene anaes $ 244,971 46

 

 

 

fo Summarize Your Liabilities

CP pe ergy

Your liabilities
+ Amount: you. owe 5 %

AEN a SN og ber merit cca aan

 

Feta ere

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D $ 203,583.53,

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F $

 

HO eee ene a eed e nese ae essen cane scans + $ 1 53,095.57

 

 

 

 

 

Your total liabilities $___ 356,679.10
far: Summarize Your tncome and Expenses
4. Schedule |: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 Of SCHEGUG I .......cccccccccsssssssssssssessssssssssssssssessessstsesessegstsestseeseeeeeeeccccc $ ___ 3,625.40.

5. Schedule J: Your Expenses (Official Form 106)

Copy your monthly expenses from line 22c of Schedule J $ 3,504.38

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 10 of 73

Destr1 Istvan Levente Gabor
First Name Middle Name Last Name

Case number (known,

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

Wi ves

ae eee: These Questions for Administrative and Statistical Records

C) No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

 

7. What kind of debt do you have?

this form to the court with your other schedules.

@ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C2 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

 

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

 

 

$

3,625.40

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

eae meme a one centre ppt tee tara pe eR oa tay iy Som omen menage a pees ey
. ¥ A ae

From. Part 4.0on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.)
9b. Taxes and certain other debts you owe the government. (Copy line 6b.)
9c. Claims for death or personal injury while you were intoxicated: (Copy line 6c.)

9d. Student loans. (Copy line 6f.)

9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

Sf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)

9g. Total. Add lines 9a through $f.

 

AME a etd eRe ny snc tet tes H cemwsnee retarding onan se oat

| Total claim. .
fin ‘ Bt Phan

“ 7 «“ “
Oo Oo Oo o

“
Oo

+¢§

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2

 

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19

Fill in this information to identify your case and this filing:

Levente

Middle Name

Istvan

First Name

Debtor 1

Debtor 2

 

(Spouse, f filing) First Name Middle Name

United States Bankruptcy Court for the: District of Delaware

Case number

 

 

Official Form 106A/B

 

 

Schedule A/B: Property

Page 11 of 73

C) Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset onl

ly once. If an asset fits in more than one category, list the asset in the

category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally

responsible for supplying correct information. If more space is neede

write your name and case number (if known). Answer every question.

d, attach a separate sheet to this form. On the top of any additional pages,

EEE coscrine Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

OQ) No. Go to Part 2.
a Yes. Where is the property?

11. 49 West Sarazen Dr

 

Street address, if available, or other description

 

 

 

Middletown DE 19709
City State ZIP Code
New Castle

County

If you own or have more than one, list here:

1.2.

 

Street address, if available, or other description

 

 

State ZIP Code

City

 

County

 

What is the property? Check ail that apply.
Q Single-family home

a Duptex or multi-unit building

Q) Condominium or cooperative

QC) Manufactured or mobile home

Q) Land

Q) investment property

C) Timeshare

Q) other

Who has an interest in the property? Check one.

© Debtor 1 only

QC) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

 

1. Do you own or have any legal or equitable interest in any residence, building, tand, or similar property?

Salsas sama “earn te 4

| Oo not deduct sécuired Glaims or exemptions: Put.
1 the amount of any sécured.claims on-Schedtile D:: *

SR are nectar sytem ty ea:

i Creditors Who Have Claims Secured by Property.

ee ther a

Current value of the Current value of the
entire property? portion you own?

$___ 235,600.00 235,600.00

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

Fee Simple

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as focal

property identification number:

 

What is the property? Check all that apply.
Q Single-family home

Q Duplex or multi-unit building

(2 Condominium or cooperative

OQ) Manufactured or mobile home

Q) Land

Q1- investment property

QC) Timeshare

Q) other
Who has an interest in the property? Check one.
Q) Debtor 1 only

Cl Debtor 2 only

Q) Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

 

 

reer se

| Do not dedutt secured claim or exemptions. Put
) the amount of any secured claims on Schedule:D::
:, Creditors Who Have Claims Secured by Property. ©

 

Current value of the Current value of the
entire property? portion you own?

§ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Q) check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

 

property identification number:

 

 

Official Form 106A/B

Schedule A/B: Property

page 1
SB

Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 12 of 73

 

 

Debtor: Istvan Levente Gabor Case number (known)
First Name Middle Name Last Name.
What is the property? Check ail that apply. 1 Do’ Aa deduct secured claitis or exemptions, Put
Q Single-family home ; ‘the amount of'any secured claims on Schedule OD:
1.3. . ; “Creditors | Who Have ‘Claims Secired by Property.

 

Street address, if available, or other description

 

 

State ZIP Code

City

 

County

2. Add the dollar vatue of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. .000.00.........c cc ccccccsccsscecssscesssssessseccsuussuissegvecsescteccesceecees >

 

OQ Duplex or multi-unit building

Q) Condominium or cooperative Current value ofthe Current vatue of the

 

 

() Manufactured or mobile home entire property? portion you own?

Q) tana $ $

C2 investment property

Q) Timeshare Describe the nature of your ownership

Q interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
CI debtor 1 only

C) debtor 2 only

CQ) Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

$ 235,600.00

 

 

 

a Describe Your Vehicles

 

OQ) No

i Yes

3.1. Make: Land Rover
Model: LR3
Year: 2006
Approximate mileage: 160,000

Other information:

 

 

 

 

If you own or have more than one, describe here:

Make:
Model:
Year:

3.2.

Approximate mileage:

Other information:

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

f Do not deduct secured claitns.of éxémptions. Put
i the amount of any secured claims on Schédule’D:
, Creditors Who Have Claims Secured by Property.

Who has an interest in the property? Check one.
© Debtor 1 only

CQ) Debtor 2 only

(C2 Debtor 1 and Debtor 2 onty

(C2 At least one of the debtors and another

 

Current value of the Current value of the
entire property? portion you own?

3,000.00 ¢ 3,000.00

 

Cl Check if this is community property (see $
instructions)

parr pcm tiee stp me tect etm meen emma

| Oo:not deduct secured ‘dlaims.or. exemptions: Put 4
, the-amount of any seciired claims:on Schedule D:
‘ Creditors Who Have Claims: Secured: by. Property.’

saat

Who has an interest in the property? Check one.
CQ Debtor 1 only

C2) debtor 2 only

Q) Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

 

Current value of the Current vatue of the
entire property? portion you' own?

C) Check if this is community property (see
instructions)

 

 

Official Form 106A/B

Schedule A/B: Property page 2
 

Case 19-10831-BLS Doci1-1 Filed 04/12/19 Page 13 of 73

 

 

Dettori Istvan Levente Gabor Case number grinown
First Name Middle Name Last Name
peer eae 9M ew aca ann es mip meng er ea mre germ er
3.3. Make: Who has an interest in the property? Check one. | 97 not deduct secured claims or exemptions. Put -

© debtor 4 ont FP the aniount of any sectired:claims on Schedule D:

Model: ¥ | Creditors Who Have Claims Secured by Property.

Y QC) Debtor 2 only

ear:

Approximate mileage:

Other information:

 

 

 

 

Make:
Mode!:

Year:

3.4.

Approximate mileage:

Other information:

 

 

 

 

Q) Debtor 1 and Debtor 2 only
C1 At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CQ) Debtor 4 only

C) Debtor 2 only

Cd Debtor 1 and Debtor 2 only

(CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

 

Current value of the Current value of the
entire property? portion you own?

 

— not deduct secilred ‘aims or - exemptions, P Put
# =the amount of any secured claims on Schedule D:-
"Creditors ‘Who Have Claims Secured by Property.

 

Current value of the Current value of the

entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

C) No
QC) Yes

Make:
Model:

4.1.

Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

42, Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Who has an interest in the property? Check one.
() Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

Q) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C) Debtor 1 only

C) Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Sete ace ae A mm Na

o

7 Bo: not deduct seciired ¢ Clainis:or exemptions. Put.
} the amount of any secured daims'on: Schedule D:
| Creditors Who Have Claims Secured by. Property.

paces

tle +
iti

Current value of the Current value of the
entire property? portion you own?

f enone te NR ae mE No

Do.not: deduct secured claims.or. + exertion’: Put
fe the amount of any secured: claims on Schedule Ds
* Creditors Who Have Gains Secured by. Property.

ee at ene ge

Current value of the Current value‘of the
entire property? portion you own?

3,000.00

a:

 

 

Official Form 106A/B

Schedule A/B: Property

page 3
Case 19-10831-BLS Doci1-1 Filed 04/12/19 Page 14 of 73
Levente Gabor

Last Name

Istvan

First Name

Debtor 1 Case number (it known)

Middle Name

 

| Part 3: f Describe Your Personal and Household items

Do you own or have any’ tegal‘or equitable interest in'any of the:following items? vat . =o ws
os wot : one oo & . wal . tug Pk Abe : . Fa 8,

q a
: w

  

seem Sh

 

~ portion you own?..

Current value ofthe =“
Bo-not'deduct secur
or exemptions, | ~"

reer cee a re thaws es at

edclaims .

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

C2 No

 

id Yes. Describe......... Bedroom, Living Room, Guest Bedroom Furniture

 

$ 2,000.00

 

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners: music
callections; electronic devices including cell phones, cameras, media players, games

C) No

 

id Yes. Describe.......... Computer with printer and 2 television sets

 

$ 1,000.00

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
id No

 

CD Yes. Deseribe..........

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for Part 3: Write that mumber Mere ooo... ccc ccccccccccccscssssscessssessusccsusesssesassscstusessssestussasesssissssusecsasessapessissssitassisecsecsescessesees >

 

 

$

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes

and kayaks; carpentry tools; musical instruments

4 No

() Yes. Describe.......... $
10. Firearms

Examples: Pistols, rifles, shotguns, ammunition, and related equipment

C) No

id Yes. Deseribe........... Glock Handgun $ 400.00
11. Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C) No

Yes. Describe.......... Winter and Summer Clothing $ 500.00
12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver

Q) No ——

id Yes. Describe.......... wedding ring $ 225.00
13. Non-farm animals

Examples: Dogs, cats, birds, horses

i No

CI Yes. Describe.......... $
14. Any other personal and household items you did not already list, including any health aids you did not list

id No

QC] Yes. Give specific 5

information. .............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 4,125.00

 

 

 

 

Official Form 106A/B Schedule A/B: Property

page 4
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 15 of 73
Debtor1 Istvan Levente Gabor Case number ¢inow

First Name Middie Name Last Name

a Describe Your Financial Assets

Doyou own ‘or have any legal or equitable interest in any of the following? ae. Boos * Current value of the
“is we ad 7 aa : oe Ke 1 Ess ae : . eet = 4 portion you own?. :
we en “* : Do fot:deduct'secured’claims.,
* . eo of exemptions. ‘ .

 

é #

iene ire pee anaes onmenese aiinnant eee! aime These Hea e

 

 

16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

QC) No
WS oc ccssesestnssntectsesetnntctseanseesstsasatanicintsssnnstsistieiasistntsiiniastnsinatasisiasiaanaee Cash: $ 100.00

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C2 No
A Yes. cc Institution name:
17.1, Checking account: WSES Account xxxxx8487 $ 367.00
17.2. Checking account: USAA Account xxxxxx9083 $ 0.78
17.3, Savings account: WSES Account xxxxx6755 $ 0.00
17.4, Savings account: USAA Account xxxxxx1845 $ 1.49
17.5. Certificates of deposit: $
17.6. Other financial account: Capital One 360 Checking xxxxx7827 $ 4.32
17.7. Other financial account: Capital One 360 Savings xxxx6877 $ 0.94
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

QC) No

a YOS occ Institution or issuer name:

AIG WS - 2.69 shares $ 14.97

FTR Frontier Communications Corp - 6.846 shares $ 13.62

VCEL Vericel Corp - 2 shares $ 35.02
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joint venture

C2 No Name of entity: % of ownership:

Yes. Give specific | Evanix Enterprises L.L.C. 50% % $ 0.00
information about 0% _—eTwT_
them............cce fo % $

0% % $

 

 

 

Official Form 106A/B Schedule A/B: Property page 5

ae tee EN rec AL th Sat

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 16 of 73

Debtor1 Istvan Levente Gabor Case number (know)
First Name Middle Name Last Name

 

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No

CJ Yes. Give specific  !ssuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them... §
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(), thrift savings accounts, or other pension or profit-sharing plans
No
Cl Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $.
Pension pian: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $.
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
(4 No
CD VES cece Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
CD VES oie Issuer name and description:
$
$
Official Form 106A/B Schedule A/B: Property page 6

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 17 of 73

 

Debtor1 Istvan Levente Gabor "Case number granown
First Name Middle Name Last Name

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
J No

CDOS anne Institution name and description. Separately fite the records of any interests.11 U.S.C. § 521(c):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit
No
Cl Yes. Give specific
information about them... $
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
i No
Cl) Yes. Give specific
information about them... $
27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
J No
Cl Yes. Give specific
information about them.... $
Money or property owed to you? eo, . nt oo « Current value of the
4 . - OO . £ portion you own? *...
Ro . woe . vo "s 4 _ 4 Do not deduct secured. <.
ee mone " Glaimsorexemptions;

 

28. Tax refunds owed to you

W No

Q) Yes. Give specific information Federal:
about them, including whether .
you already filed the returns State:
and the tax years. 00...

 

Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

i No

 

 

 

 

 

Cl Yes. Give specific information..............
. Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
No
C) Yes. Give specific information...............
$

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 18 of 73

 

Debtor 1 Istvan Levente Gabor Case number (known),
First Name Middie Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Q) No

 

id Yes. Name the insurance company = Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

USAA Florina Gabor $ 823.75

USAA Florina Gabor $ 884.57

 

 

32: Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

(4 No

QC) Yes. Give specific information..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

(4 No

() Yes: Describe each claim...

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims :

(4 No

C) Yes. Describe each claim...

 

 

 

 

35. Any financial assets you did not already list

i@ No

C) Yes. Give specific information............ $

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ....cccsssssssssnsnsninsenininnenenniannastassiistannunununsenae > |s 2,246.46

 

 

 

Parts: | Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?

4 No. Go to Part 6.
QC) Yes. Go to line 38.

A NEN a Aare cement

 

‘Current value of the -
portion you own?
‘D6 not deduct secured:claitns
OP exeMpHONS, ceacas
38. Accounts receivable or commissions you already earned
QC) No
C2) ves. Describe....... ;

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

C) No

QC) Yes. Describe....... if

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case 19-10831-BLS Doci1-1 Filed 04/12/19 Page 19 of 73

Debtor 1 Istvan Levente Gabor Case number (itknown)
First Name Middle Name Last Name

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

Cl No

Q) Yes. Describe ...... 5
41. Inventory

C2 No

C2 Yes. Describe....... 5

 

42. Interests in partnerships or joint ventures

Qi No

C) Yes. Describe....... Name of entity: % of ownership:

% $,
%
% $

4d

43. Customer lists, mailing lists, or other compilations
Q) No
QC) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
QC) No
Cl Yes. Deseribe........

 

 

 

 

44. Any business-related property you did not already list
QC) No

CQ) Yes. Give specific
information .........

 

 

 

 

 

fr Ff Ff HF HF H

 

 

48. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that mumber Mere ooo... ccccccccccccsccsscssssssscssssssonsessessentssnsssosensesenaanussssosssssesassusssnsnsssesstasuevastssstusueeeasssesesees > | -——_

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

@ No. Go to Part 7.
Q) Yes. Go to line 47.

= oe ne nett nn lng tenme  e g*

Current value of the.

 

‘portion you own?

(Co not deduct secured claims:

OF EXEMPHONS anna

47. Farm animals — oo
Examples: Livestock, poultry, farm-raised fish
C) No
(ee
$

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
Istvan

First Name

Debtor 1

CO) No

Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 20 of 73

Middle Name

Levente

Gabor

Last Name

48. Crops—either growing or harvested

Case number ¢t known)

 

Q Yes. Give specific
information. ............

 

 

 

C) No

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

i 7

 

 

 

CQ) No

50. Farm and fishing supplies, chemicals, and feed

 

CDV eS oon

 

oe

 

OC) No

51. Any farm- and commercial fishing-related property you did not already list

 

 

QC) Yes. Give specific
information. ............ .

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here eos esscnnenstntentnninntnnnsiuniunnniatiasiipiiiii >

 

5 0.00

 

 

 

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

AE Describe All Property You Own or Have an Interest in That You Did Not List Above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
C) Yes. Give specific $e
information............. $
$
54. Add the dollar value of all of your entries from Part 7. Write that Mumber Mee coc cccccssssessessssssessssssesceesees > $ 0.00
ae -- the Totals of Each Part of this Form
55. Part 1: Total real estate, fine 2 een nisin nnsnnnsieniensssnniinrnnsisnnansuisuvupuiiiisiiee sec. >  $ 235,600.00
56. Part 2: Total vehicles, line 5 $ 3,000.00
57. Part 3: Total personal and household items, line 15 $ 4,125.00
58. Part 4: Total financial assets, line 36 $ 2,246.46
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 4 +5 0.00
62. Total personal property. Add lines 56 through 61. ow $ 9,371 46 | Copy personal property total > $ 9,371 46

 

 

63. Total of all property on Schedule A/B. Add line 55 + line 62.........cccsssssssssssssssisntnsstesisssasustuseguitssieeeccec

 

 

 

 

 

$ 244,971.46

 

 

 

 

 

Official Form 106A/B

Schedule A/B: Property

page 10
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 21 of 73

  

Fill in this information to identify your case:

Debtor 1 ‘
Firat Name Middie Name ast Name

      

 

        

 

Debtor2 | :

(Spouse, ff filing) First Name Middle Name Laat Name

United States Bankruptcy Court for the: District of Delaware.

Case number (CQ Check if this is an
(If known)

 
 

 

amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B).as your source, list the property that you claim as exempt. If more
Space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount |
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption

would be limited to the applicable statutory amount.

} pare 1: ACO the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

Ww You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Q) You are claiming federal éxemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that altow exemption.

Schedule A/B that lists this property Portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B ‘
oo. -_-— - | oe tek vent + me me. wee . a q
Brief 4
description: Real Fingers s_ 235,600 op a $s YO 6 Oo
: 100% of fair market value, up to
Line from '
Schedule A/B: | | any applicable statutory limit 0

Brief 4 ® Uta (c)
description: Land Pover s_3,000,00 _ Ws 3,000.00

: 2 ; CQ} 100% of fair market vaiue, up to
Seneore AB: am any applicable statutory limit fe) C, I Lb

Brief .
description Furniture $2000.60 is Bono .00

Line from Cl 100% of fair market value, up to lo c g
Schedule A/B: +“ any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
: (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
No
C) ves. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

C2 No
Q Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 22 of 73

lary Py

First Name

ee Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

is

Debtor 1
Middle Name

Case number (it known)

Last Name

Current vatue of the
portion you:own

Amount of the exemption you claim

Copy the value from

 

 

 

 

 

 

 

 

 

 

‘ _ Schedule A/B

Brief '
description: computer /elesioiogs $__),009 160 Ds 1,000.00
Line from v / Q) 100% of fait market value, up to

‘ Schedule A/B: any applicable statutory limit
Brief é oD
description: Glo c $ Q $ —L1O0.20 Lo
Line from C2) 100% of fair market value, up to
Schedule A/B: {O_ any applicable statutory limit
Brief
description: Q\olhes $ SLO 06 Ws _ 50D. 00
Line from | C) 100% of fair market value, up to
Schedule A/B: ; any applicable statutory limit
Brief (
description: Aewelfin s__ O5 oo Ws $_ oe >. oo
Line from | o 100% of fair market value, up to
Schedule A/B: ; ae _ any applicable ‘Statutory limit
Brief Pre f BUY]

- description: OES 2 5 3G lave, a $ 7 169

: 100% of fair market value, up to
Line fi
Schedule As: (2 any applicable statutory limit
Brief °S p nt b755°
description: we $ O.ce oes O.c0

. 100% of fair market value, up to
Sanedule AB: ps any applicable statutory limit
Brief OSBA h t & 3
description: Q $ 6 GB a4 $ s W/9)

: & 9 100% of fair market value, up to
L m . . aor
Seneca A/B: any applicable statutory limit
Brief C2SPp h e x [Rt 5
description: $ 144 Ws h ud

: 100% of fair market value, up to
Line fi J :
Schedule A/B: ey any applicable statutory limit
Brief . ,
description: Cagha\ Ao. $ Ly 3a as G. 32

: 100% of fair market value, up to
Sonedule AB: Bb any applicable statutory limit
Brief ~ 0. g uy q yy
description: (opital ry $ Hs ,

. Line from ().07 100% of fair market vaiue, up to
Schedule A/B: _ _ ; any / applicable Statutory lirnit
Brief “
description: Nie W Sh teonbh (4. q A Ws (4. ayy
Line from C) 100% of fair market value, up to
Schedule A/B: 1B any applicable statutory limit
Brief a ARS eo t gu, 13.62
description:

Line from IK bBo of fair market value, up to
Schedule Ara: any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

Check only one box for each exemption

io DAC, Sealy}

lo C. Cafe
C.8441 )
_ “Ales(d)

fo B.C. & 4u(b)
lo BL. & 424 (»)

io RL S4aiy(b)

Io Del C S49)4/b)
lo DSC. Sul)

page 2_ of __
%.

First Name

Case 19-10831-BLS Doc 1-1

Debtor 1 \asrapad Levens Gace

Middle Name

FE acsisona Page

Brief description of the property and tine- ~
on Schedule A/B that tists this property

description:

Line from
Schedule A/B:

Brief ’ "
description: - s_ no

Line from
. Schedule A/B:

lq

 

Brief
description:

Line from
Schedule A/B:

Line from
Schedule A/B:_
Brief
description:

Line from
Schedule A/B:

, Brief
description:

Line from
Schedule A/B:
foo. _

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedulé A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/8:

Brief
description:

Line from
Schedule A/B:

Official Form 106C

DL

Last Name

Copy the value from

*%

Current value of the
portion you own

Schedule ‘AB

Bret NCL Syne, Qco $ } 25.02
AR.

Brief ; -
description: CAR LL Insvaye s_ S45)

Filed 04/12/19 Page 23 of 73

Case number (it known}

Amount of the exemption you claim

Check only one box for each exemption

Hs 25.68
©) 100% of fair market value, up to
any applicable statutory limit

)s__ eo _
C) 100% of fair market value, up to
any applicable statutory limit

Ws £93, >
QC) 100% of fair market value, up to
any applicable statutory limit

fas S34.sn

Cd 100% of fair market value, up to
any applicable statutory limit

 

C2) 100% of fair market value, up to
any applicable statutory limit

 

C2 100% of fair market value, up to

 

 

CI 100% of fair market value, up to
any applicable statutory limit

 

 

2) 100% of fair market value, up to
any applicable statutory limit

 

 

QC) 100% of fair market value, up to

 

 

2) 100% of fair market value, up to
any applicable statutory limit

 

QC) 100% of fair market value, up to

$ Os
$ Os

—- any applicable statutory limit
~ §$ Os
$ Os
$ O¢

a any applicable statutory limit
$ Os
$ Os

_ any applicable statutory limit
§ Os

 

 

C) 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

lo RC 8 4na(p) !

oe) C, SHUG

lo DC Sot

p. Bic Suqiu(s)

 

page 2 of _
Case 19-10831-BLS Doci1-1 Filed 04/12/19 Page 24 of 73

“t &

Fillin this information to identify your case:

Debtor1 Istvan _Levente Gabor

Fiest Name Middle Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Delaware

Cc ber
‘itknown) Q) Check if this is an

amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
C) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
@ Yes. Fill in all of the information below.

j List All Secured Claims

 

 

 

  

a . . tthe s ae en.
"ee oe {

ok: List ail secured. claims. If a creditor has more than one secured claim, ist the creditor separately ‘amountot latins
fs, for each.claim.. If' moré than-one creditor has a: particular claim, list the other creditors i in Part. 2: De

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a “AS. much as  hossibie, list the ‘claims in * alphabetical: order according ‘tothe creditor's name. Valeo ater ‘lace |
2A} Citimortaaae Inc Describe the property that secures the claim: $. 303,683.65 $ 235,600.00 $
Creditors Name T h : : id
PO BOX 9438 ownnome - primary residence
Number Street
As of the date you file, the claim is: Check all that apply.
C2 Contingent
Gaithersbura MD 20898 © unliquidatea
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
@ debtor 1 only An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
QC) debtor 1 and Debtor 2 only QQ Statutory lien (such as tax lien, mechanic's lien)
Q) Atleast one of the debtors and another QC) Judgment lien from a lawsuit

O21 Other (inciuding a right to offset)
Cd Check if this ctaim relates to a

community debt

 

 

 

 

 

 

 

 

 

 

Date debt was incurred 12/18/06 _ Last 4 digits of accountnumber_ 8 45 4 Q
2.2 Describe the property that secures the claim: $ $. $.
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
C Contingent
OQ) unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
QC) debtor 1 only Q An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
QO Debtor 1 and Debtor 2 only CQ) Statutory tien (such as tax lien, mechanic's lien)
CQ) Atleast one of the debtors and another Q) Judgment lien from a lawsuit

Q Other (including a right to offset)

 

QC) Check if this claim relates to a
community debt

Date debt was incurred Last 4 digits of account number __

 

 

+ Add the dollar value of your entries in Column’A: on this page: ‘Write that number here: B__203 583.03 |

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 25 of 73
Gabor

Last Name

Levente

Middte Name

Istvan

First Name

ire List Others to Be Notified for a Debt That You Already Listed

Debtor 1 Case number (if known,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Use this page ‘only if you have others:to be notified about your bankruptcy for a debt that your ‘airoady listed in Part 1.:For. ‘example, ifa collection
agency is trying to'collect from you ‘for a'debt you owe to someone else, list the.creditorin Part 1, and then list:the collection agency here. Similarly, if
“you have more thari‘one creditor for-any of the debts that’ you ‘listed in Part 1, tist the additional cteditors here. If you do ‘fot have additional persons to’
be notified for any debts in Part 1, do not fill out or submit this’ page. _ # . :
fe Pi henge pumas. wth,
“Sgr 1
h Central Loan Administration and Reporting On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _2 1 0 1.
PO BOX 77404
Number Street
Ewing NJ 08628
City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber
Number Street
- City State ZIP Code
| On which line in Part 4 did you enter the creditor?
Name Last 4 digits of account number R 4 4 Q
Number Street
City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber_
Number Street
City State ZIP Code
| | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street i
City State ZIP Code
Official Form 106D page2__ of 2_

Part 2 of Schedule D:

Creditors Who Have Claims Secured by Property

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 26 of 73

Fill in this information to identify your case:

 
   

 

Debtor: Istvan Levente

First Name Middle Name

Debtor 2
(Spouse, @ filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Delaware

C) Check if this is an
eae amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

ee use All of Your PRIORITY Unsecured Claims

‘1. Do any creditors have priority unsecured claims against you?
No. Go to Part 2.

 

 

. Fi geno atm gpa Ce age can rt ptt ae on
“h Ks * .

: 2: : List'all of your priority dn ecured Claims. if a creditor has more than one ority unsecufed claim, list the creditor separately for each claim. For a
‘ “ Feach.claim listed,*identify: what type of claim itis...lf'a-claimzhas both priority and nonpriority amounts, list that claim here and show both:priority'and = .

-., ““nonpriority amounts. As.much as possible, list the claims in alphabetical order according to the creditor's riameé. If you have more than two priority

unsecured claims, fill out the Continuation Page of Part 1. If more than‘one creditor holds:a particular claim, list the other creditors in Part 3,~
: sni(For_an,@xplanation of each type of claim, see the instructions for this form in the instruction booklet: wi

Ym in tm Me ely YT Neg sem ti a,

 

Vee,

Po omit te

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits of accountnumber FS. $ $
Priority Creditors Name
. When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Goda ) Contingent
; Q) unliquidated
Who incurred the debt? Check one. Q Disputed
Q) Debtor 1 only
Q Debtor 2 onty Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q Domestic support obligations
At least one of the debtors and another Q) Taxes and certain other debts you owe the government
Cl Cheek if this claim is for a community debt Q) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
Q No QI other. Specify
OQ) ves
2.2 | Last 4 digits of accountnumber $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Gode OQ) unliquidated
Who incurred the debt? Check one. C1 Disputed
O) Debtor 1 only Type of PRIORITY unsecured claim:
Q) Debtor 2 only

QO) Domestic support obligations
Q) Taxes and certain other debts you owe the govemment
QC) Claims for death or personal injury while you were

Q) Debtor 1 and Debtor 2 only
Cl Atleast one of the debtors and another

CQ Check if this claim is. for a community debt

 

intoxicated
ts the claim subject to offset? Q) other. Specify
Q) No
OQ ves

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 1_
Case 19; 1ORRTEBLS Des dat Filed 04/12/19 Page 27 of 73

Case number (it known),

Debtor 1 Istvan

First Name Middle Name Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

wee Sc Rl AR SO te eo! Tents y= appre Mrmr ee ee ni eat soar aygns: AM a NMR ae aE ay te, QI Ee Teal

4. List’all of your noripriority unsecured claims in.the alphabetical order of the creditor who. holds each claim. ifa creditor has more than one
“nonpriority ‘Unsecured ciaim, list the creditor separately for each claim. For-each claim listed, identify what type of claim it is. “Do. not list claims already
included. in Part 1. ‘if more than one creditor holds a particular claim, “list the.other. creditors in Part 13. if you have | more than three nenpriorty unsécured | .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

claims fill out, the Continuation Page of Part 2. , “ g., * s
ka | Synchrony Bank Last 4 digits of account number_O 0 1 4° 7,505.77
Nonpriority Creditor's Name 2013-2017 $F WMO
P.O. Box 965061 When was the debt incurred?
Number Street
Orlando FL 32896-5061
City State ZIP Code As of the date you file, the claim is: Check all that apply.
Q) Contingent
Who incurred the debt? Check one. Q) Untiquidatea
4 Debtor 1 only Q Disputed
C2) debtor 2 onty
Q] Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Atteast one of the debtors and ariother QO Student toans
QC) Check if this claim is fora community debt C) Obtigations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? C) Debts to pension or profit-sharing plans, and other similar debts
d No &@ other. Specify Credit Card
Q) ves
4.2 | Discover Financial Services Last 4 digits of account number 4 9 0 5 s____ 3,926.06
Nonpriority Creditors Name When was the debt incurred? 2011-2018
P.O. Box 30943
Number Street
Salt Lake City UT 84130-0421 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code QO Contingent
Who incurred the debt? Check one. Q) unliquidated
1 Debtor 1 only OC) disputed
Q) debtor 2 only .
Q Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CQ) Atleast one of the debtors and another C) Student toans
Q Obfigations arising out of a separation agreement or divorce
Q) Check if this claim is for a community debt that you did nat report as priority claims
is the claim subject to offset? QC) cebts to pension or profit-sharing plans, and other similar debts
Jno if other. Specity_Credit Card
Q yes
(“3 | Barclays Bank Delaware Last 4 digits of account number _6 5 4 3
Nonpriority Creditor's Name $ 2,264.58
When was the debt incurred? _2015-2018
P.O. Box 8801 TT
Number Street
Wilmington DE 19899-8801
Gity State FP Code As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. a Contingent
aw Q) unliquidated
Debtor 1 only QO Disputed
Q) Debtor 2 onty
C1 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

Cl Atteast one of the debtors and another
CI Student loans

QO] Check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce
Is the claim subject to offset? that you did nat report as prionity claims _
@ No CQ) cebts to pension or profit-sharing plans, and other similar debts

Q ves Qi Other. Specify_Credit Card

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims pagel_ of f2

ed
Debtor 1

Istvan

First Name Middle Name Last Name

- D -1 Filed 04/12/19 Page 28 of 73
Case 191 Otte lS Cabar g

Case number (it known,

Ey Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any. entries‘on nithis page; number them being with 4A followed by 4 4.5, ahd’ 30 forth. in :

 

—

 

 

 

 

 

 

 

 

 

 

 

 

M@ Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

OQ) Check if this claim is for a community debt
ts the claim subject to offset?

ad No
Q) ves

Fotal ctaim
4.4 Last 4 digits of accountnumber 9 1 7 7
Synchrony Bank - Walmart Credit Card +H ff $_5,933.63
Nonpriority Creditors Name
When was the debt incurred? 2015-2018
P.O. Box 965061
Number Street
f th fite, th : .
Orlando FL 32896-5061 As of the date you file, the claim is: Check all that apply
City State ZIP Code Qa Contingent
Q Unliquidated
Who incurred the debt? Check one. Q Disputed
@ Debtor 1 only
QC) Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Debtor 1 and Debtor 2 only Q Student toan ¢
C1 At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
: : you did not report as priority claims
fi debt
O) Check if this claim is for a community de OQ) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specity._ Consumer Charge Account
@ No
Q yes
4.5
Synchrony Bank - GAP Last 4 digits of accountnumber 0 4 9 3 $_ 1,915.12
Nonpriority Creditor's Name
When was the debt incurred? 2013-2018
P.O. Box 965060 oo
Number Street
As of the date you file, the claim is: Check all ly.
Orlando FL 32896-5060 ane youre, ne claim Is: Check all that apply
City State ZIP Code Q Contingent
QC) Untiquidated
Who incurred the debt? Check one. OQ) disputed
d Debtor 1 only
C1 Debtor 2 only Type of NONPRIORITY unsecured claim:
q Debtor 1 and Debtor 2 only 2 student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Ql Check if this claim is for a community debt you did not report as priority claims
QC) debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? ( other. Specity_ Charge Account
@ No
Q) ves
4.6] 7 $_2,470.18
Synchrony Bank - PayPal Last 4 digits of accountnumber_ 4 0 4 5
Nonpriority Creditors Name
When was the debt i 42 2016-2018
P.O. Box 965060 was ine dettincured?
Number Street
As of the date file, is: .
Orlando FL 32896-5060 of the date you file, the claim is: Check all that apply
City State ZIP Code QO) Contingent
QC) Unliquidatea
Who incurred the debt? Check one. QD oi sputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
4 other. Specify Credit Card

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

padqe2 of 12
Debtor 1

Istvan

First Name Middle Name Last Name

Cae de 10834 BLS Doc 1-1 Filed 04/12/19 Page 29 of 73

Case number (if known),

por | Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and'so forth, " Tatatctaim,
4.7 : : Last 4 digits of account number 7 7 O 8
Pentagon Federal Credit Union ~~ +f $21,765.69
Nonpriority Creditor's Name
. When was the debt incurred? 02/2017
P.O. Box 247009 —————————
Number Street :
f file, im is: .
Omaha NE 68124-7009 As of the date you file, the claim is: Check all that apply
City State ZIP Cade Q) Contingent
Q) Untiquidatea
Who incurred the debt? Check one. Q Disputed
@@ Debtor 1 only .
QC) Debtor 2 only Type of NONPRIORITY unsecured claim:
CQ) Debtor 1 and Debtor 2 only O student loans
C1 At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
. . you did not report as priority claims
if laim is for a munity debt +
C1 Check this claim is for a community Q) Betts to pension or profit-sharing plans, and other simitar debts
(s the claim subject to offset? @ other. specity_ Installment personal loan
@ No
Q] ves
4.8 a7 2
Capital One Last 4 digits of accountnumber 8 7 2 9 $_1,135.29
Nonpriority Creditor's Name
When was the debt incurred? 2013-2018
P.O. Box 30285 —
Number Street
. As of the date file, the claim is: Check all th ly.
Salt Lake City UT 84130-0285 you ine, fhe claim all that apply.
City State ZIP Code | Contingent
. CD Unliquidatea
Who incurred the debt? Check one. Q Disputed
@@ Debtor 1 only
CY Debtor 2 only Type of NONPRIORITY unsecured claim:
CQ) Debtor 1 and Debtor 2 only student loans
C1 At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
CQ) Check if this claim is for a community debt you did not report as priority claims 7
C2 debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? id otner. specify_ Credit Card
W@W No
QC) ves
[4.9] 5 3,638.32
Synchrony Bank - Car Care Last 4 digits of account number 6 2 0 5
Nonpriority Creditors Name
When was the debt incurred? 2013-2018
P.O. Box 965061 —_———_—_
Number Street
f the d. file, is: .
Orlando FL 32896-5061 As of the date you file, the claim is: Check all that apply
City State ZIP Code Q Contingent

Who incurred the debt? Check one.

&@ Debtor 1 only

Q Debtor 2 only

CI Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

CQ) Check if this claim is for a community debt
Is the claim subject to offset?

7, No
QC) ves

QQ unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
QC) Debts to pension or profit-sharing plans, and other similar debts

i Other. specify_Charae Account

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

pageS_ of 12
Debtor 1

GC aser® 10834-Bl Doc 1-1

Istvan
Middle Name Last Name

First Name

Filed 04/12/19 Page 30 of 73

ase number ¢tknown),

par | Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entriés on this page, number them begirining with 4.4, followed by 48, and so forth: ; ° Fotabclain. |
10 Last 4 digits of account number 8 7 1 2
Synchrony Bank - Lowes +4 eH $_9,951.20
Nonpriority Creditor's Name
When was the debt incurred? 2014-2018
P.O. Box 965061 ——
Number Street
As of the da file, the claim is: Check all that apply.
Orlando FL 32896-5061 onthe date you fle, the claim Is: Check all that apply
City State ZIP Code Q) Contingent ¢
QC) unliquidated
Who incurred the debt? Check one. Q Disputed
(2 Debtor 1 only
Q Debtor 2 onty Type of NONPRIORITY unsecured claim:
(J Debtor 1 and Debtor 2 only OQ) Student loans
C1 Atleast one of the debtors and another C2 Obtigations arising out of a separation agreement or divorce that
you did not report as priority claims
bt
Cl Check if this claim is for a community de C2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specity_ Charge Account
© no
Q) ves
au § 8 0 3
Synchrony Bank - American Signature Last 4 digits of accountnumber 5 8 O 3 $_ 5,893.01
Nonpriority Creditors Name
When was the debt incurred? 2013-2018
P.O. Box 965061 _
Number Street
As of the date you file, the claim is: Check all that apply.
Orlando FL 32896-5061 yous " an nat apply
City State ZIP Code Q Contingent
2 unliquidated
Who incurred the debt? Check one. QO bisputed
@@ Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
Cl] Debtor 1 and Debtor 2 only ©) stuaent loans
C1) Atleast one of the debtors and another C2 Obligations arising out of a separation agreement or divorce that
QC) Check if this claim is for a community debt Q you did not repo rt as priority claims
Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? @ other. Specity_ Charge Account
a No
QO) Yes
[.12] s_6,006.32
Synchrony Bank - Old Navy Last 4 digits of account number 7 O 9 3
Nonpriority Creditors Name
When was the debt incurred? 2013-2017
P.O. Box 965061 TTT |
Number Street -
As of the date you file, the claim is: Ch il ly.
Orlando FL 32896-5061 ane you lie: the claim is: Check all that apply
City State ZIP Code CQ Contingent
QO) unliquidated
Who incurred the debt? Check one. C2 disputed
Q) Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only O student loans
C1 Atieast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims
C2 debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Q) other. Specify
O) No
QC) Yes

 

 

 

 

Official Form 106E/F

.

Schedule E/F: Creditors Who Have Unsecured Claims

page4_ of 12
Istvan

First Name

Debtor 1

Middle Name Last Name

CasOrhe 108 a BL Doc 1-1 Filed 04/12/19 Page 31 of 73

ase number (if known)

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oi fter:listing-any entries.on-this. page,:number them beginning with:4.4, followed by 4.5, and so forth. . Totaketaim: |
13 . . Last 4 digits of account number 4 8 6 3
Synchrony Bank - Care Credit +44 +S $_9,382.69
Nonpriority Creditor's Name To
When was the debt incurred? 2017
P.O. Box 965061 ——
Number Street .
As of the date you file, the claim is: Ch II th ly.
Orlando FL 32896-5061 ate you e cla eck all that apply
City State ZIP Code Q Contingent
Q) unliquidated
Who incurred the debt? Check one. Q) Disputed
Q) Debtor 1 only
QI debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only C Student loans
CJ At least one of the debtors and another C1 Obligations arising out of a separation agreement or divorce that
. : you did not report as priority claims
i debt
Cl Check if this claim is for a community de OQ) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? @f otner. specity Charge Account
© wo
QO) Yes
14 69 4 4
Synchrony Bank - TJX Last 4 digits of account number 6 9 4 4 $_3,655.78
Nonpriority Creditors Name
When was the debt incurred? 2014-2017
P.O. Box 965060 TTT
Number Street
As of the date you file, the claim is: Check all that apply.
Orlando FL 32896-5060 y apply
City State ZIP Code Q) Contingent
1 unliquidated
Who incurred the debt? Check one. Q Disputed
@@ Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) debtor 1 and Debtor 2 only OQ student loans
C1 At least one of the debtors and another C2 Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims .
QC) debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? J other. Specify, Charge Account
@ No
QC) ves
|.15] 5 4,348.06
Citibank - Sears Last 4 digits of account number 2 8 6 4
Nonpriority Creditor's Name
When was the debt incurred? 2014-2018
P.O. Box 20363 ——
Number Street
“a - As of the date you file, the claim is: Check all that apply.
Kansas City MO 64195 ¥ a inat apply
City State ZIP Code Q Contingent
C) unliquidated
Who incurred the debt? Check one. Q bis puted
6d Debtor 1 only
Q) Debtor 2 onty Type of NONPRIORITY unsecured claim:
Cl Debtor 1 and Debtor 2 only OQ) Student toans
Cl At teast one of the debtors and another C2 Obiigations arising out of a separation agreement or divorce that
Cl) Check if this claim is for a community debt you did not report as priority claims a.
QC) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ Other. Specify. Charge Account
J No
Q) ves

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

pageS of 12
cettor1 Istvan _CAGEnAS-108AaBLS Doc 1-1 Filed 04/12/19 Page 32 of 73

First Name Middle Name Last Name

 

pon NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After iisting any entries on this. page, number them beginning with 4.4, followed by 4.6, and so forth: Totatctaim
ee ccsne tome 2 can Blateuntle muties theta Q
16 ; Last 4 digits of account number 0 5 1 2
Department Stores National Bank +S eS $_2,958.91
Nonpriority Creditor's Name oe
When was the debt incurred? 2017-2018
701 E 60th ST. North ————
Number Street
‘Sioux Falls SD 57104 As of the date you file, the claim is: Check all that apply.
City State ZIP Cade Q Contingent
C2 Untiquidated
Who incurred the debt? Check one. Q Disputed
Gd Debtor 1 only
OQ) debtor 2 only Type of NONPRIORITY unsecured claim:
QC) Debtor 1 and Debtor 2 only OQ student loans
C1 Atleast one of the debtors and another CJ Obiigations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims .
QC) debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? @ other. Specify_ Charge Account
@ No
Ql Yes
17 {
Citibank - Sears Mastercard Last 4 digits of account number _8 5 6 2 $_3,944.25
Nonpriority Creditor's Name >
When was the debt incurred? 2014-2018
P.O. Box 20363 —
Number Street
. As of the date you file, the claim is: Check all th .
Kansas City MO 64195 you 8: Check all that apply
City State ZIP Code OQ) Contingent
QO) unliquidated
Who incurred the debt? Check one. Q Disputed
Gd Debtor 1 only
OC) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 onty OQ student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did nat report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ Other. Specity_ Credit Card
i No
QC) ves
1.18] $2,396.12
Wells Fargo Bank - Health Advantage Last 4 digits of account number _9 2 1 4
Nonpriority Creditor's Name
When was the debt incurred? 2017-2018
P.O. Box 5132 TT
Number Street
. As of the date you file, the claim is: Check all .
Sioux Falls SD 57117-5132 you mn ts: Check all that apply
City State ZIP Code Q) Contingent
OQ) unliquidated
Who incurred the debt? Check one. Q pis puted
Wd Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only Q student loans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QC) Check if this claim is for a community debt you did not report as priority claims
CI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? id other. Specify_ Charge Account
@ No
Cl ves

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page6_ of 12
Debtor 1

 

 

 

 

Istvan

First Name Middle Name Last Name

- - P 33 of 73
Caters O83 EBLS Doc 1-1 Filed 04/12/19 age 33 0

Case number (tknown)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

- After listing any entries on this page, number them beginning with 4:4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

6d Debtor 1 only

C2 Debtor 2 onty

QC) debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

Q Cheek if this claim is for a community debt

Is the claim subject to offset?

| No
QC) ves

Total claim,
19 Last 4 digits of account number 3 7 1 = O
Synchrony Bank - Synchrony Home +f tL $_3,218.51
Nonpriority Creditor's Name
When was the debt incurred? 2017-2018
P.O. Box 965061 —_——_—
Number Street .
th le, is: h ,
Orlando FL 32896-5061 As of the date you file, the claim is: Check all that apply.
City State ZIP Gode Q) Contingent
QJ untiquidated
Who incurred the debt? Check one. O ois puted
Wf Debtor 1 only
Cl Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only CQ) student loans
C1 At ieast one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
‘ . : you did not report as priority claims
debi
CI Check if this claim is for a community debt QC) debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? @ other. specify. Charge Account
no
C) yes
20 55 3 1
Synchrony Bank - BP Last 4 digits of accountnumber 5 5 3 1 $___207.82
Nonpriority Creditors Name
When was the debt incurred? 2017-2018
P.O. Box 965060 —_
Number Street
As of the date you file, the claim is: Check all that apply.
Orlando FL 32896-5060 ” an that apply
City State ZIP Code Q Contingent
QO) Unliquidatea
Who incurred the debt? Check one. Q Disputed
@ Debtor 1 only
OQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 4 and Debtor 2 only OC student oans
Cl Atteast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims ae
Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. specify Charae Account
| No
Q) ves
[.21} 31,028.15
Citibank - Sunoco Last 4 digits of account number 7 9 2 1_
Nonpriority Creditor's Name
When was the debt incurred? 2016-2018
P.O. Box 6077 ———_
Number Street .
: As of the date file, th is: Ch .
Sioux Falls SD 57117-6077 @ date you file, the claim is: Check all that apply
City State ZIP Code OQ Contingent

QO) unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Betts to pension or profit-sharing plans, and other similar debts

4 othér. Specify Charge Account

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page’ of 12
Istvan

First Name

Debtor 1

Middle Name Last Name

Gasfehte O83 kRLS Doc 1-1 Filed 04/12/19 Page 34 of 73

Case number (it known)

 

| Par 2 Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* After listing any entries on'this page, number them beginning with 4:4, followed by 4.5, and so forth. ‘Total claim
22 : ' Last 4 digits of accountnumber 8 2 2 6
Capital One - Kohl's +442 s___ 787.64.
Nonpriority Creditor’s Name
When was the debt incurred? 2013-2017
P.O. Box 3043 |
Number Street
. As of th 1 file, th im is: Ch lt ,
Milwaukee WI 53201-3043 of the date you file, the claim is: Check all that apply.
City State ZIP Code QC) Contingent
QC) untiquidated
Who incurred the debt? Check one. QO oi sputed
” @@ Debtor 1 only
Q) debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2.only Q Student loans
C1 Atleast one of the debtors and another C1 Obligations arising out of a separation agreement or divorce that
. you did not report as priority claims
i
C1 Check if this claim is for a community debt C2 debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. specify Charge Account
a@ No
Q) yes
.23 i 8194 .
Capital One Last 4 digits of account number 8 1 9 4 $_4,410.13:
Nonpriority Creditor’s Name
When was the debt incurred? 2014-2018
P.O. Box 30285 el
Number Street
. As of the date you file, the claim is: Check all th ly.
Salt Lake City UT 84130-0285 y im a tnat apply
City State ZIP Cade Q Contingent
Q) unliquidated
Who incurred the debt? Check one. Q Disputed
ed Debtor 1 only
QC) Debtor 2 only Type of NONPRIORITY unsecured claim:
CQ] Debtor 4 and Debtor 2 only OQ stuaent loans ,
C1 Atleast one of the debtors and another CJ Obligations arising out of a separation agreement or divorce that
Q) Cheek if this claim is for a community debt Q you did not report as priority claims .
Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify_Credit Card
‘(no
Q) Yes
[.24] s_ 1,782.54
~ Capital One Last 4 digits of account number _2 3 3 3
Nonpriority Creditor's Name
When was the debt incurred? 2014-2018
P.O. Box 30285 ——
Number Street
. As of th file, is: .
Salt Lake City UT 84130-0285 of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
Q) Unliquidatea
Who incurred the debt? Check one. QO os puted
bf Debtor 1 only
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) Cheek if this claim is for a community debt you did not report as priority claims
QC) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wd other. Specify_ Credit Card
7. No
Ql ves

 

Official Form 106E/F

Schedule EIF : Creditors Who Have Unsecured Claims

 

pageS of 12
Debtor 1

Istvan

First Name Middle Name Last Name

Gas heh fs 10836 BLS Doc 1-1 Filed 04/12/19 Page 35 of 73

Case number (known)

 

co Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number thiem beginning with 4.4, followed by 4.6, and'soforth, > ° Totaketatin
: =. ©. satiation eam tn im sents ei amet annie, Samana : eck
.25
Capital One Last 4 digits of account number 3. 5 2 5 § 4,369.23
Nonpriority Creditor's Name
When was the debt incurred? 2014-2018
P.O. Box 30285 _—_
Number Street
. As of the date you file, the claim is: Check all that apply.
Salt Lake City UT 84130-0285 orthe you aim is all that apply
Gy State ZIP Code OQ) contingent
. OQ) unliquidated
Who incurred the debt? Check one. Q Disputed
(@ Debtor 1 only
Q Debtor 2 only Type of NONPRIORITY unsecured claim:
CQ) Debtor 1 and Debtor 2 only Q) student loans
Cl Atleast one of the debtors and another C2 Obligations arising out of a separation agreement or divorce that
. you did not report as priority claims
f bt
C Check if this claim is for a community de C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. specity Credit Card
No
QC) ves
26 408: 9
Comenity Bank - Victoria's Secret Last 4 digits of account number _4 0 8 9 $_1,650.00.
Nonpriority Creditor's Name
When was the debt incurred? 2014-2018
P.O. Box 182125 —_—
Number Street
As of the date you file, the claim is: Check all that apply.
Columbus OH 43218-2125 y ai inat apply
Tiy State ZiP Code CQ Contingent
Q) unliquidated
Who incurred the debt? Check one. QO ois puted
@ Debtor 1 only
C2 debtor 2 onty Type of NONPRIORITY unsecured claim:
CQ) Debtor 1 and Debtor 2 onty O student toans
Cl Atleast one of the debtors and anather Q Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did nat report as priority claims
C debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Other. specify Charge Account
@ No
Q) ves
[.27} 3 4,751.20
Merrick Bank Last 4 digits of account number _9 9 9 7
Nonpriority Creditor's Name
When was the debt incurred? 2013-2018
P.O. Box 9201 TT
Number Street As of the date you file, the claim is: Check all that appl
Old Bethpage NY 11804 youu. PPYY.
City State ZIP Code Q Contingent
QI Untiquidated
Who incurred the debt? Check one. Q Disputed
d Debtor 1 only
Q) Debtor 2 onty Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only OQ student loans
At least one of the debtors and another C1 Obligations arising out of a separation agreement or divorce that
C2) Check if this claim is fora community debt you did not report as priority claims _
QC) cebts to Pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify. Credit Card
@ No
Cl ves

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page9_ of 12
Debtor 1

Casvents C8 aakbp Doc 11

Middle Name Last Name

Istvan

Ficst Name

Filed 04/12/19 Page 36 of 73

Case number (known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“After listing any entries. on-this page, number thém beginning with 4.4, followed by 4.5; and so forth.” a a; - Total ctatm:
: “ we cttinat e a no ee we ceeeneemanimeieceacines RS Aces ne anes ecaminaes mate ce ine eae penetrance Eb em en
.28 .
TD Bank USA - Nordstrom Last 4 digits of account number 9 O- 0 3 $_2,782.00
Nonpriority Creditor’s Name
When was the debt incurred? 2016-2018
P.O. Box 9547 TT
Number Street
As of the date you file, the claim is: Check ail that apply.
Portland ME 04112-9547 you at apply
City State ZIP Code Q Contingent
QO) Unliquidated
Who incurred the debt? Check one. QO ods puted
(@ Debtor 1 only
QC) Debtor 2 only Type of NONPRIORITY unsecured claim:
CQ) Debtor 1 and Debtor 2 only Q student loans
C1 Atleast one of the debtors and another CJ Obligations arising out of a separation agreement or divorce that
. you did not report as priority claims
i fe ity debt
Cl Check if this claim is for @ community de C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. specify Charge Account
ad No
Q) yes
28 i 6 9 0 8 699.0
TD Bank USA - Target Last 4 digits of account number 6 9 O 8 3_5 .00
Nonpriocity Creditors Name
When was the debt incurred? 2013-2017
P.O. Box 9547 TT
Number Street
As of the date you file, the claim is: Check all that apply.
Portland ME 04112-9547 y anal apply
City State ZIP Code QO Contingent
Q) untiquidatea
Who incurred the debt? Check one. Q Disputed
ff Debtor 1 only ;
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q Debtor 1 and Debtor 2 only OQ) student loans
Cd Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
CQ) Check if this claim is for a community debt you did not report as priority claims a
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wf Other. Specify. Credit Card
@ No
CQ) ves
.30) 3796.83
Citibank - Shell Last 4 digits of account number _7 8 5 2
Nonpriority Creditor's Name
When was the debt incurred? 2015-2018
P.O. Box 6406 —
Number Street
. As of the date file, the claim is: .
Sioux Falls SD 57117 you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
CQ) Untiquidated
Who incurred the debt? Check one. Qa Disputed
(@ Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Q Student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO] Check if this claim is for a community debt you did not report as priority claims _
QC) cetts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify_ Charge Account
if No
Cl Yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 10 of 12
Debtor 1

 

 

 

Istvan

First Name Middle Name Last Name

Gasfeh®s1083aBb5 Doc1-1 Filed 04/12/19 Page 37 of 73

Case number (known),

 

eS Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

: ™ - —
_ After listing any entries’on this page; number them beginning with 4.4, followed by 4.5, and 80 forth. . Totalctaim
31 : ‘ Last 4 digits of account number O 2 3 7
Comenity Bank - Pier One +49 ft $ 0
Nonpriority Creditor's Name
When was the debt incurred? 2017
P.O. Box 182125 ———_————_
Number Street
As of th file, faim is: Ch fl .
Columbus OH 43218-2125 of the date you file, the claim is: Check afl that apply
City State ZIP Code Q1 Contingent
QO) unliquidated
Who incurred the debt? Check one. Q Disputed
Wf Debtor 1 only
Cl) Debtor 2 only Type of NONPRIORITY unsecured claim:
(C) Debtor 1 and Debtor 2 only QO) Student loans
0) Atleast one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
is fi debt
O Check if this claim is or a community de C2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. specify Charge Account
@ no
QC) ves
32 0
Capital One Bank Last 4 digits of account number 0 O 9 8 $ 979
Nonpriority Creditor's Name
When was the debt incurred? 2016-2018
P.O. Box 30285 _—_—
Number * Street
: As of the date you file, the claim is: Check all that apply.
Salt Lake City UT 84130-0285 ¥ an nat apPly
City State ZIP Code Q Contingent
OQ) unliquidated
Who incurred the debt? Check one. O bis puted
f Debtor 1 only
OC) debtor 2 only Type of NONPRIORITY unsecured claim:
OQ) Debtor 1 and Debtor 2 only Q Student toans
Cl) At least one of the debtors and another CQ) Obligations arising out of a separation agreement or divorce that
C2 Check if this claim is for a community debt you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? if Other. Specity_ Credit Card
W@W No
QC) Yes
33} $913.45
American Express Last 4 digits of account number _1 0 O 2
Nonpriority Creditor's Name
When was the debt incurred? 2015-2018
P.O. Box 981535 ll
Number Street
As of the date you file, the claim is: Ch I ,
El Paso TX 79998-1535 Okeke YOU ING, the claim Is: Check all that apply
City State ZIP Code QC) Contingent
Q) unliquidated
Who incurred the debt? Check one. QO disputed
6 Debtor 1 only
Q Debtor 2 onty Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only @ Student loans
At least one of the debtors and another C) Obtigations arising out of a separation agreement or divorce that
Cl Cheek if this claim is for a community debt you did not report as priority claims .
QC) cebts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wf other. Specify_ Credit Card
@ No
Q) ves

 

page 11 of 12
Debtor 1

CAS Gettel O°? EEbat

Middte Name Last Name

Istvan

First Name

Doc 1-1 Filed 04/12/19 Page 38 of 73

Case number (it inown),

 

 

eo Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“After listing any entries on this page, number them beginning with 4.4, féllowed'by 4.5, and’so foith. a“ | Fotatetarn
34 : Last 4 digits of accountnumber 1 8 5 3
USAA Savings Bank —_+24 s__ 984.00
Nonpriority Creditors Name
When was the debt incurred? 2015-2018
10750 McDermott Freeway ———_
Number Street .
. As of the dat file, the claim is: Ch ll that .
San Antonio TX 78288-9876 Obine Gate you ile, the claim is: Check all that apply
City Slate ZIP Code C) Contingent
C) Uniiquidatea
Who incurred the debt? Check one. Q Disputed
Gd Debtor 1 only
OQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only Q) Student ioans
Cd At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
fi ity debi :
Cl Check if this claim is for a community debt C2 debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. Specify Credit card
@ no
CQ) yes
38 3771
Synchrony Bank - Karastan Last 4 digits of account number _3 7 7 1 $_3,660.00.
Nonpriority Creditor’s Name
When was the debt incurred? 2016-2018
P.O. Box 965060 TT
Number Street
As of the date you file, the claim is: Check all that apply.
Orlando FL 32896 y apply
City State ZIP Code Q Contingent
QO) unliquidated
Who incurred the debt? Check one. Q Disputed
Q) debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
CQ) Debtor 1 and Debtor 2 only OQ student loans
Cl) Atleast one of the debtors and another C) Objigations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you did not report as priority claims -
C2 Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? 1 Other. Specity_ Charge Account
@ no
C) ves
[.36] s_ 1,135.00
Capital One - Saks Last 4 digits of account number _8 7 2 9
Nonpriority Creditors Name
When was the debt incurred? 2016-2018
P.O. Box 30285 TT
Number Street
: : As of the date you file, im is: Chi .
Salt Lake City UT 84130 ie you file, the claim is: Check all that apply
City State ZIP Code QC) Contingent
Q) unliquidated
Who incurred the debt? Check one. Qa Disputed
Gd Debtor 1 only
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Q student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
OQ) Check if this claim is for a community debt you did not report as prionity Claims
QC debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? id Other. specify Charge Account
J No
QC) Yes

 

Official. Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 12 of 12
deber Istvan Case 191eeBLS Defaber Filed 04/12/19, Page 39 of 73

First Name Middie Name Last Name

List Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additionat! creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
Monarch Recovery Management Inc. On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 986 Line 4,4 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street © Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number_O O 1 4
Bensalem PA —- 19020 9 Yo 1 4
City State 2iP Code
FMS Inc On which entry in Part 1 or Part 2 did you list the original creditor?
Name
4915 South Union Ave Line 4.1 of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
Number Street @f Part 2: Creditors with Nonpriority Unsecured
Claims
Tulsa OK___74107 Last 4 digits of account number _O0 O 1 4
City State ZIP Cade
Northstar Location Services LLC On which entry in Part 1 or Part 2 did you list the original creditor?
Name
4285 Genesee Street Line _4.3 of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street @&® Part 2: Creditors with Nonpriority Unsecured
Claims
Cheektowaga NY 14225 Last 4 digits of account number _6 5 4 3
City State ZIP Code
Credit Corp Solutions Inc On which entry in Part 1 or Part 2 did you list the original creditor?
Name
121 W Elections Road Suite 200 Line 4.4 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Wd’ Part 2: Creditors with Nonpriority Unsecured
Claims
Draper UT___ 84020 Last 4 digits of account number _9 1 7 7
City State ZIP Code
Firstsource Advantage LLC On which entry in Part 1 or Part 2 did you list the original creditor?
Name
205 Bryant Woods South Line 4.5 of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street @ Part 2: Creditors with Nonpriority Unsecured
Claims
Amherst NY 14228 Last 4 digits of account number_0 4 9 3
City ‘ State ZIP Code
Alpha Recovery Corp On which entry in Part 1 or Part 2 did you list the original creditor?
Name
6912 S. Quentin St. Unit 10 Line 4,7 _ of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street @@ Part 2: Creditors with Nonpriority Unsecured
Claims
Centennial CO 80112 Last 4 digits of account number _7 7 0 8
City State ZIP Code
The Axiom Group On which entry in Part 1 or Part 2 did you list the original creditor?
lame
P.O. Box 2457 Line 4.7 of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
5 :
Number wrest © Part 2: Creditors with Nonpriority Unsecured
Claims
Oldsmar FL 3467 7 Last 4 digits of account number_7 7 0 8

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims pagel of 4

 
Debtor 1

Istvan

First Name

even

Middle Name

e

Last Name

ase 19-10824-BLS Doc 1-1 Filed 04/12/19 Page 40 of 73

Case number (if known),

‘List Others to Be Notified About a Debt That You Already Listed

4

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Alpha Recovery Corp

 

 

 

 

Name

912 S. Quentin St. Unit 10

Number Street

Oldsmar FL 34677
City State ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.8 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

&@ Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number_8 7 2 9

 

The Bureaus Investment Group No 15 LLC

Name

650 Dundee Rd Suite 370

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

Line 4.8 of (Check one): QO Part 1: Creditors with Priority Unsecured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street @ Part 2: Creditors with Nonpriority Unsecured
Claims

Northbrook IL 60062 Last 4 digits of account number_8 7 2 9

City State ZIP Code ”

Midland Credit Management On which entry in Part 1 or Part 2 did you list the original creditor?

Name

P.O. Box 301030 Line 4.9 of (Check one): Q Part 1: Creditors with Priority Unsecured Claims

Number - Street @& Part 2: Creditors with Nonpriority Unsecured
Claims

Los Angeles CA__ 90030 Last 4 digits of account number _6 2 0 5

Gy State ZIP Code

Firstsource Advantage LLC On which entry in Part 1 or Part 2 did you list the original creditor?

Name

205 Bryant Woods South Line 4.10 of (Check one): O Part 1: Creditors with Priority Unsecured Claims

Number Street @ Part 2: Creditors with Nonpriority Unsecured
Claims

Amherst NY 14228 Last 4 digits of account number_8 7 1 2

City State ZIP Code

Firstsource Advantage LLC’ On which entry in Part 1 or Part 2 did you list the original creditor?

Name

205 Bryant Woods South Line 4.11 of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims

Number Street @ Part 2: Creditors with Nonpriority Unsecured
Claims

Amherst NY 14228 Last 4 digits of account number_5 8 O 3

City State ZIP Code

Midland Credit Management On which entry in Part 1 or Part 2 did you list the original creditor?

Name

P.O. Box 301030 Line 4,12 of (Check one): QC) Part 1: Creditors with Priority Unsecured Claims

Number Street W@ Part 2: Creditors with Nonpriority Unsecured
Claims

Los‘Angeles CA__ 90030 Last 4 digits of account number .7 0 9 3

City State ZIP Code

Cavalry SPV I, LLC On which entry in Part 1 or Part 2 did you list the original creditor?

500 Summit Lake Drive Suite 400 Line 4.13 of (Check one): Q Part 1: Creditors with Priority Unsecured Claims

Numbe: Street

“mer ee id Part 2: Creditors with Nonpriority Unsecured
Claims

it
Nalha a NY 1 059 <a Last 4 digits of account number _4 8 6 3

 

Official Form 106E/F

Ry

Schedule E/F: Creditors Who Have Unsecured Claims

 

page2_ of 4__
GaRfed 108 tERLP Doc 1-1 Filed 04/12/19 Page 41 of 73

Case number (known)

Debtor 1 Istvan

First Name Middle Name Last Name

art 3: Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 4 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
Portfolio Recovery Associates, LLC On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 12903 Line 4.15 of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
Number Street @ Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number_2 8 6 4
Norfolk VA 23541 9 ~8 8 4
City State ZIP Code
ARS National Services, Inc On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 469100 Line 4,16 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street @ Part 2: Creditors with Nonpriority Unsecured
Claims
Escondido CA___ 92046 Last 4 digits of account number _0 5 1 2
City State ZIP Code -
Portfolio Recovery Associates, LLC On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 12903 Line 4.17 of (Check oney: Q) Part 1: Creditors with Priority Unsecured Claims
Number Street &® Part 2: Creditors with Nonpriority Unsecured
Claims
Norfolk VA 23541 Last 4 digits of account number_8 5 6 2
City State WZ!P Code
ERC On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O.Box 57610 Line 4,19 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Jacksonville FL 32241 Last 4 digits of account number_3 7 1 0
City State ZIP Code
Genpact Services LLC On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 1969 Line 4.20 of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street @ Part 2: Creditors with Nonpriority Unsecured
Claims
Southgate MI 48195 Last 4 digits of account number _5 5 3 1
City State ZIP Cade
GC Services Limited Partnership On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 3855 © ‘Line 4,21 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street @ Part 2: Creditors with Nonpriority Unsecured
Claims
Houston TX 77253 Last 4 digits of account number_7 9 2 1
City — State ZIP Code
Midland Credit Management On which entry in Part 1 or Part 2 did you list the original creditor?
P.O. Box 301030 Line 4.23 of (Check one): Q1 Part 1: Creditors with Priority Unsecured Claims
Numbe Street
smner ree i Part 2: Creditors with Nonpriority Unsecured
Claims
{ A
Lo S Angeles CA 9003 0 Last 4 digits of account number_8 1 9 4

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims pages _ of 4.

 
Casgehtel083 6 BL Doc11 Filed 04/12/19 Page 42 of 73

IS@ NUMDHEr (if known)

Istvan

First Name

Debtor 1

Middle Name Last Name

 

List Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
Midland Credit Management On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 301030 Line 4,24 of (Check one): C] Part 1: Creditors with Priority Unsecured Claims
Number Street @ Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number_2 3 3 3
Los Angeles CA 9 To
City State ZIP Code
Midland Credit Management On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 301030 Line 4.25 of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street @ Part 2: Creditors with Nonpriority Unsecured
Claims
Los Angeles CA Last 4 digits of account number _3 5 2 5
City State 21P Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OQ) Part 1: Creditors with Priority Unsecured Claims
Number Street . Cl Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number —
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OQ) Part 1: Creditors with Priority Unsecured Claims
Number Street QC) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_
City State 21P Code
On which entry in Part 4 or Part 2 did you list the original creditor?
Name
Line of (Check one): OQ Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State _ZIP Code
On which entry in Part 4 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q) Part 1: Creditors with Priority Unsecured: Claims
Number Street Q Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
5 On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
$s
Number weet Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Gy State ZIP Code Last 4 digits.of account number _

 

Official Form 106E/F

Schedule &/F: Creditors Who Have Unsecured Ciaims page4_ of 4

 
Istvan

First Name

Debtor 1

Middle Name Last Name

ea Add the Amounts for Each Type of Unsecured Claim

Case 19)10831-BLS Dec hob Filed 04/12/19 Page 43 of 73

ase number (it known)

 

Add the amounts for each type of unsecured claim.

Re camer egg are ene

_¢ 6a. Domestic support obligations

Total claim
" L. from Part1 :

a t 6b. Taxes and certain other debts you owe the

government

   
 

q
i

7 6c. Claims for death or personal injury while you were
| intoxicated
4

[ 6d. Other. Add all other priority unsecured claims.
a ; Write that amount here.

6e. Total. Add lines 6a through 6d.

Aelita abbot Ei cnn

aera eons apa

Total:claims:
from Part 2;

6f. Student loans

6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims

6h. Debts to pension or profit-sharing plans, and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

thet cette ee Yom Fe ROE RN OR HL lee

6j. Total. Add lines 6f through 6i.

amnesiac es aad scone

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

6i.

6j.

Pie cermin eon oie

 

 

- Total‘etaim™
sO
5 0
; 0

+; 0
5 0

 

 

 

 

Sage meee tne gene am

yey
i Fotalctaim _ :
i te E

1 eee a Neninire tn eR  es A ce Eee  oet

 

 

 

 

 

$ 0
$ 0
$ 0
+s 153,095.57
$ 153,095.57

 

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page of 4
Case 19-10831-BLS Doci1-1 Filed 04/12/19 Page 44 of 73

Fillin this information to identify your case:

Debtor Istvan | Levente Gabor

First Name Middle Neme Last Name

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United. States Bankruptcy Court for the: District of Delaware

Case number

(if knawn) Q) Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15
Be as complete and accurate as possible. tf two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
Gd No. Check-this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Q Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

eee oo er - hee en “ eres we . “ . te
: , 2 ym ‘ = :
. :

j
4
a

|». Person of Company with whom you have the contract or lease : oo : “State what thie contract of tease is for,

Hi

Name

ah, . neat ~ oo ee ee Re

 

 

 

Number Street

 

City State ZIP Code

 

»
ND
NEARER CDN:

Name

#
i

&
#

 

Number Street

 

City State ZIP Code %

»
w&
ae

Name

 

Number Street

 

City State ZIP Code

2.4)

 

Name

 

Number Street

 

City State ZIP Cade

 

Name

 

Number Street

 

 

 

 

Sity , State

PRET log SE HEY een atone tls tl

ZIP Code

    

Spl TRS ey eee gee aie Neate comer QUEM gt A eR

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page tof 1
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 45 of 73

a

        

Fill in this information to identify your case:

Debtor: Istvan Levente

First Name Middie Name
Debtor 2

 

(Spouse, if filing) First Name Middle Name "

United States Bankruptcy Court for the: District of Delaware

Case number
(If known)

 

QC) Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two martied people
are filing together, both are equally responsible for supplying correct information. If more Space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

(4 No
OC) ves

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, \daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

© No. Go to line 3.
Ql Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

G2 No

Cl) Yes. in which community state or territory did you tive? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number ~ Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

“

capa i gy se a tte pe
Column 1: Your codebtor
ar . mth $e:

[oureresicrensene cetiie aiyrar Cane aca dam Nm AE meg ype al =~ atgpi

2olumn 2: The'éreditor to'whom you owe the debt"

angen oman oman ye ea ay
t ut

a

. if
wa # = s » a

$a

é 4.

smttnay orcas:

ceueemt tose peste ces ae et Check al’schiedules that apply: .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
5 Q) Schedule D, line
lame —
QC) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Cade
3.2 .
x Q) Schedule D, line
me To
1 Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code
3.3
TONS C) Schedule D, line
Q Schedule EFF, line
Number Street Q) Schedule G, line
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors page 1of 1
 

Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 46 of 73

a. - . . fa ie

  

Fill in this information to identify your case:

Debtor 1- Istvan Levente

First Name Middle Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Delaware

Case number Check if this is:
(If known)
Q) An amended filing

QA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 wm DDT Ww
Schedule I: Your Income 12115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
tf you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

feats: | Describe Employment

1. Fill in your employment io ~~ eS .
information. {| Debtor1 ., [ ts. (1 Debtor 2 or non-filing spouse: ,

 

 

 

\f you have more than one job,

 

attach a separate page with
information about additional Employment status a Employed C) Employed -
employers. QC) Not employed WH Not employed
Include part-time, seasonal, or
‘self-employed work. .

poy Occupation Truck Driver
Occupation may include student
or homemaker, if it applies.

Employer's name Evanix Enterprises L.L.C.

 

Employer's address 49 West Sarazen Dr

 

 

 

 

Number Street Number Street
Middletown DE 19709
City State ZIP Code City State ZIP Code

How long employed there? a 5 Wears

Give Details About Monthly Income

 

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

ET wees an ani te sr gman ye ame on

i For Debtor.1 i For Debtor 2or '

rnon-filing:spouse :

iptae mesa ng:

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 0 $ 0
3. Estimate and list monthly overtime pay. 3. +3 0 + $ 0
4. Calculate gross income. Add line 2 + line 3. 4. $ 0 $ 0

 

 

 

 

 

 

 

 

 

Official Form 1061 Schedule t: Your Income page 1
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 47 of 73

 

 

 

Debtor1 Istvan Levente Gabor Case number drknown
First Name Middle Name Last Name
i ForDebtor1 { fForDebtor2or. |
: ___.! . non-filing spouse: |
Copy line 4 ere... ec cleccccccsscssssssssseccsssssssessesesussstusssaseasessstpessutssetsusasessees >4 § 0 $ 0

 

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions Sa § 0 $ Q
5b. Mandatory contributions for retirement plans Sb. §$. 0 $ Q
5c. Voluntary contributions for retirement plans 5c. $ 0 $ 0
5d. Required repayments of retirement fund foans 5d. $ 0 $ 0
Se. Insurance Se. §$ 0 $ 0
5f. Domestic support obligations 5f. $ 0 $ 0
5g. Union dues 5g. § 0 $ 0
5h. Other deductions. Specify: 5h. +$ QO +3 0
8. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e+5f+5g+5h. 6. § 0 $ 0
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0 $ 0
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
rronthly orenary and necessary business expenses, and the total fa. $ 3,000.00 $ 0
8b. Interest and dividends 8b. §¢ 0 $ oO
&c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0 $
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. $ 0 $
8e. Social Security 8e. § 0 $ 0

 

8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Progre im) or housing subsidies.
Specify: YA 0): sally Compentosi on sf $625.40 $s

 

 

 

 

 

 

 

 

8g. Pension or retirement income 89. $ 0 $ 0
8h. Other monthly income. Specify: 8h. +$ 0 +$ 0
9. Add all other income. Add lines 8a + 8b + 8c + 8d + Be + Bf +8q + Bh. 9./ $ 3,625.40 $ 0
10. Calculate monthly income. Add line 7 + line 9. a *
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. s__3,625.40 + $ 0 |= s 3,625.40

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

* Specify: 11.4% § 0
12. Add the amount in the fast column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. s__ 3,625.40
Combined

monthly income
13.Do you expect an increase or decrease within the year after you file this form?

Wi No.

 

C) Yes. Explain:

a

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 2
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 48 of 73

Fill in this information to identify your case:

Debior1  IStvan ________Levente __Gabor __ Check if this is:

First Name

 

Debtor 2 CQ) An amended filing

(Spouse, if filing) First Name Middle Name
QA supplement showing postpetition chapter 13

United States Bankruptcy Court for the: District of Delaware expenses as of the following date:

 

Case number MMT DOT YvvY

 

 

Official Form 106J
Schedule J: Your Expenses 1215

Be as complete and accurate as possible. lt two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EAE -ccccrive Your Household

1. Is this a joint case?

 

a No. Go to line 2.
Q) Yes. Does Debtor 2 live in a separate household?

C) No
QC) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

:

 

 

 

 

 

 

 

 

 

:2. Do you have dependents? OC No
Dependent’s relationship to Dependent's Does dependent live
Do not list Debtor 1 and © Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent...
Do not state the dependents’ Son 6 U1 No
names. id Yes
C No
QO) ves
OQ No
Ci Yes
CJ No
Cl ves
i QO) No
i QO) ves
3. Do your expenses include @ No

expenses of people other than Q
yourself and your dependents? Yes
i

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

 

 

 

Include expenses paid for with non-cash government assistance if you know the value of meteors oe ore ge canemenmmnananys me -
_ Such assistance and have included it on Schedule |: Your Income (Official Form 1061.) i _ _Your-expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and TT
any rent for the ground or lot. 4. § 1,677.74
If not included in line 4:
4a. Real estate taxes 4a. $. 0
4b. Property, homeowner's, or renter’s insurance 4b. $ 0
4c. Home maintenance, repair, and upkeep expenses . 4c. $ )
4d. Homeowner's association or condominium dues 4d. $ 0

 

 

 

 

Official Form 106J Schedule J: Your Expenses page 1

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 49 of 73

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Istvan Levente Gabor Case number (known)
First Name Middle Name Last Name
seem os em memanae
i Your expenses
|
_ §. Additional mortgage payments for your residence, such as home equity loans 5. § 0
6. Utilities:
6a. Electricity, heat, natural gas 6a. §$ 140.00
6b: Water, sewer, garbage collection 6b. § . 40.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 85 00
6d. Other. Specify: 6d. § 0
: 7. Food and housekeeping supplies 7. $ 700.00
8. Childcare and children’s education costs 8. $ 50.00
, 9. Clothing, laundry, and dry cleaning 9. $ 50.00
10. Personal care products and services 10. $ 50.00
11. Medical and dental expenses 1. $ 10.00
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 12. $______100.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 9)
14. Charitable contributions and religious donations 14. $ 0
15. Insurance. :
Do not inctude insurance deducted from your pay or included in lines 4 or 20.
18a. Life insurance 18a. $ 481.64
18b. Health insurance 18. $ 0
1c. Vehicle insurance 18. $ . 120.00
18d. Other insurance. Specify: 15d. $ 0
46. Taxes. Do nat include taxes deducted from your pay or inciuded in lines 4 or 20.
Specify: 1 $ 0
17. Installment or lease payments:
17a, Car payments for Vehicle 1 17a $ 0
17b. Car payments for Vehicle 2 1% $
17c. Other. Specify: 7 $C
17d. Other. Specify: 7d $C
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line §, Schedule I, Your Income (Official Form 1061). 18. $ 0
19. Other payments you make to Support others who do not live with you.
Specify: 19. § 0
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.
20a. Mortgages on other property 20a. §$ 0
20b. Real estate taxes 20b. $ 0
20c. Property, homeowner's, or renter's insurance 20c.  § 0
20d. Maintenance, repair, and upkeep expenses 200. § 0
20e. Homeowner's association or condominium dues ae $e
Official Form 106J Schedule J: Your Expenses page 2

 

 

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 50 of 73

Debtor1 Istvan  _——s_—iLevente ss ~——s Gabor Case number (known

First Name Middle Name Last Name

 

 

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Wf No.

 

21.

22b.

22c.

23a.

23b.

23¢.

 

 

 

 

+$ 0
$ 3,504.38
$ 0

 

§ 3,504.38

 

$ 3,625.40

-$ 3,504.38

 

 

121.02

<A

 

 

C) Yes. Explain here:

 

 

 

 

’ Official Form 106J Schedule J: Your Expenses

page 3

 

 

 

 
Case 19-10831-BLS Doci1-1 Filed 04/12/19 Page 51 of 73

Fill in this information to identify your case:

Debtor 4 Istvan Levente
First Name Middle Name

Debtor 2
(Spouse, ff filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Delaware

Case number
(if known)

 

C) Check if this is an
amended filing

 

 

Official Form 106Dec '
Declaration About an Individual Debtor's Schedules 1248

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
@ No

Q Yes. Name of person . , Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

Xo ———=r

Signature of Debtor 1 Signature of Debtor 2

Date Y |i) go| \ Date
MM/ OD “/ YYYY

 

MM/ 00 / YYYY

 

 

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
“Me

Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 52 of 73

Fill in this information to identify your case:

Debtor , | Isw Pw bevisiste

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name , Last Name

United States Bankruptcy Court for the: District of Delnunve

Case number : .
{lf known) C) Check if this is an

amended filing

 

 

 

 

Official Form 107 | |
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.” ‘

' aad ow Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

i Married
Cl Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

no

Q Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor2°

lived there lived there :

i

C) same as Debtor 1 C2 same as Debtor 1 :

From From :

Number Street Number Street {

To —_ To ;

City = State. ZIP Code City State. ZIP Code :
Q Same as Debtor 1 QC) same as Debtor 1

From From .

Number Street Number Street i

To To ;

. |

City State ZIP Gode City State ZIP Code .

 

3. Within the last 8 years, did you ever live with.a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No
Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 

 

 

 

EES exriee the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 19-10831-BLS Doci1-1 Filed 04/12/19 Page 53 of 73

Debtor 1 ks Why 4) Levent: © PQ Case number (it known),

First Name Middle Name Last Name

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
. Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.

If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

CG] No

¥ Yes. Fill in the details.

 

 

| Debtor 1% “oo | | Detitor'2 |
: ia - “ i:
Sources of income Gross income Sources of income Gréss income
Check all that apply. (before deductions and = Check all that apply...‘ (before deductions and
° exclusions) . exclusions)
. Q Wages, commissions, Q Wages, commissions, , @)
From January 4 of current year until bonuses, tie $ Ht 250.60 bonuses. tips $

the date you filed for bankruptcy:

Operating a business Operating a business

 

 

Q Wages, commissions,

. Q Wages, commissions,
For fast calendar year: “bonuses, tips $ q 20 bonuses, tive § C )
(January 1 to December 31 AS )
yyyyY

 

 

 

Operating a business Operating a business
cies canisnsin ainda igmmnennsittene inching sme oc teenntninninas its guccaammininneietemineiiinnaineen same
For the calendar year before that: Q Wages, commissions, Q Wages, commissions,
-, bonuses, tips $ . bonuses, tips $ ( )
(January 1 to December 31, Ol ). y Operating a business & Operating a business -

 

» 5. Did you receive any other income during this year or the two previous calendar years?

; Include income regardiess of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income: interest: dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

No
- Yes. Fill in the details.

. ( Deptor 1 - . “ i Debtor’2 : ¥ ’ * |

Sources of income Gross income from Sources of income Gross income from

 

Describe below. each source Describe below. each source
t (before deductions and (before deductions and
exclusions) exclusions).

 

the date you filed for bankruptcy:

From January 1 of current year until $ a 501 1 0
$

 

 

 

 

ik

 

 

$ seo tents PAE Aas 0 Et A AA 8 oa
_ For last calendar year: s_1aQuB.eo SS
$ :

 

 

 

 

(January 1 to December 31 ) $
YYYY
$.
For the calendar year before that: nts 5 Y}, | Tt :00 . $
: t
(January 1 to December 31.Q0it] $ $e

 

 

Officiat Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 54 of 73

Debtor 1 (rue Levee (Seo Case number (it known}

irst Name Middle Name Last Name

 

Ea List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor t's or Debtor 2’s debts primarily consumer debts? .
C) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.” i
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

QI No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

4 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

C2 No. Go to line 7.

Bi ves. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case. ‘

Dates of ‘Total amount paid’ Amount you still owe Was this payment for...
payment.

Ciimotlgose. Ine pshq_ s_3 360.60 $ 003,538, 5 _ Wane
Po. Box Quap 5

Number Street

(C} Loan repayment

. nd Q Suppliers or vendors

 

 

 

 

 

City e ZIP Code C) other
$ $ Q Mortgage
Creditors Name
Q) car a
QI Credit card

 

Number Street
C) Loan repayment

 

Q Suppliers or vendors

 

 

 

 

City State ZIP Coda O Other
$ $ () Mortgage
Creditors Name .-
QC) car
Q) creait card

 

Number Street
CI Loan repayment

 

Q Suppliers or vendors
C other

 

City State ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 55 of 73

Debtor 1 \seuny Leavewe (Spot Case number (it known),

First Name Middte Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
; corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities: and any managing
i agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

HM ve

Yes. List all payments to an insider.

 

 

 

 

 

 

 

 

 

i * Dates of Total amount Amount you still Reason for this payment
: payment paid owe
$ $
Insider's Name
. Number Street
: City State ZIP Code
i $ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

_ 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider? «

i Include payments on debts guaranteed or cosigned by an insider.
i

| Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

 

 

 

 

 

 

 

payment paid owe Include creditor's name
- $ $
Insider's Name
1
: Number = Street
i
i
City State ZIP Code
$ $

 

Insider's Name

 

j Number Street

 

 

: City State ZIP Code

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
¥

Case 19-10831-BLS Doci-1 Filed 04/12/19 Page 56 of 73

Debtor 1 | TVA Lacy ( ool i
vest Name Middle Name Last Name

BEE teentity Legal Actions, Repossessions, and Foreclosures

Case number (it known,

»

 

: 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or. administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces

; and contract disputes.

\ ‘
: ¥ No
: Yes. Fill in the details.

Nature of the case

 

. collection suits, paternity actions, support or custody modifications,

Status of the case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed
Check all that apply and fill in the details below.

19 v0 Go to line 11.
Yes. Fill in the information below.

 

 

Court or agency
Casetile_ Count Name OQ Pending
‘ QC) on appeal
Number Street QC) Concluded
Case number
City State ZIP Code
Casetile Court Name Op ‘ending
CD on agpeal
Number Street CI Concluded
Case number
City State 21P Code

, garnished, attached, seized, or levied?
»

 

 

 

 

 

 

 

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

 

or levied.

 

Describe the property Date Value of the property
- $
Creditors Name .
Number Street Explain what happened
QC Property was repossessed.
QC) Property was foreclosed.
Q) Property was gamished.
City State ZIP Code Q Property was attached, seized, or levied.
i; Describe the property Date Value of the propert,
$.
Creditors Name
Number Street . ~ a
Explain what happened
(Property was repossessed.
Q) Property was foreclosed. ,
a Sas EG C Property was garnished.
Cl) Property was attached, seized,

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 57 of 73

Debtor 1 Laon Lawants ers Case number (it known),

First Name 4 Middle Name Last Name ‘

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
ounts or refuse to make a payment because you owed a debt?
No *
Yes. Fill in the details.

 

 

 

 

 

 

 

 

Describe the action the creditor took . Date action Amount
i was taken
Creditors Name . |
'
: $
Number Street :
i
}
City State ZIP Code Last 4 digits of account number: XXXX-__ _ _

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?
No

Yes
I

| Part s: (I Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per pérson the gifts

 

 

Person to Wham You Gave the Gift

 

 

Number Street

 

City State ZIP Code

 

Person's relationship to you

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
iperperson, _ : . the gifts

- on - *

 

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Cade

Person's relationship to you

 

 

 

3

Official Form:107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

¢
t
x
t
é
os a oe. ae I ag lie ae a a aa

Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 58 of 73

Debtor 1 | ’] i Vi LN Laney (& POL : Case number (it known),

First Name Middle Name Last Name

.

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

No
¥ Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value

 

 

that total more than $600 contributed
$
Charity’s Name
$

 

 

Number Street

 

 

i City State 21P Code
|

 

a

i
List Certain Losses

&
15, Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

ii No
Yes. Fill in the details.

é

Describe the property you lost and* Describe any insurance coverage for the loss Date of your Value of property

how the toss occurred | oo oo, loss lost
Include the amount that insurance has paid. List pending insurance

claims on line.33 of Schedule A/B: Property.

 

 

 

 

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf. pay or transfer any property to anyone
‘you consulted about seeking bankruptcy or preparing.a bankruptcy petition?
(Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

H No
Yes. Fill in the details.

 

 

 

 

‘ Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid .made . we ——
Number Street $
$

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

 

Officiat Form 107 Statement of Financiat Affairs for Individuals Filing for Bankruptcy page 7

 

 

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 59 of 73

Debtor 1 Gp oe
First Name Middle Name Last Name

Case number (if known)

 

Description and vatue of any property transferred _

 

 

Person Who Was Paid

 

Number Street

 

 

City State

ZIP Code

 

Email or website address

 

+

Hr:
Yes. Fill in the details.

Person Who Made the Payment, if Not You-

 

 

 

\ Description and vatue of any property transferred,

 

Person Who Was Paid

 

Number Street

 

 

No
Yes. Fitl in the details.

City State .

 

ZIP Cade

 

 

 

 

 

 

 

Describe any-.property or payments received

Amount of
payment

Date payment or
transfer was made

17. Within 1 year before you filed for bankruptey, di did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

4

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

nat include gifts and transfers that you have already listed on this statement.

 

Date transfer

Date payment or Amount of payment
transfer was .
made

$

$

 

 

 

 

 

 

 

 

 

Description and value of property
‘transferred or debts paid.in exchange was made
Person Who Received Transfer i
‘ Number Street
. %
City State 2IP Code
Me
Person's relationship to you
Person Who Received Transfer
'
Number Street
City State ZIP Code _ ee ee Co eee _ . oe
Person's relationship to you
+
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

ceo
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 60 of 73

Debtor 1 5V Ar [saya (spext- Case number tif known),
Middte Name

Name Last Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Yes. Fill in the details.

- - . * ame

Description and value of the property transferred Date transfer

. was made
i ; se

 

Name of trust

 

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
Last 4 digits of account number Type of account or Date account was Last balance before

No
Yes. Fill in the details.
instrument closed, sold, moved, _ closing or transfer

Tel \ ( \} ( \ or transferred
N. Fiqadcial Institutl
jame ol inst ion HK oO \ 4)

UZQ a Checking es)zol 8 $ 5.00

 

 

 

 

 

 

 

 

 

 

 

Number Street Savings

Q Money market
‘ . Q Brokerage
ty "e od C) other
z XXXX-_ QO Checking $

Name of Financial Institution
Q Savings

Number Street Q Money market *

Q Brokerage
CD other

 

 

City . State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
ecurities, cash, or other valuables? ,
i No
Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Who else had’access to it? Describe the contents Do you still
have it?
, OQ No
Name of Financial Institution " Name QO Yes
Number Street Number Street
City State 2iP Code
City State ZIP Code
'
Official Form 107 Statement of Financial Affairs for individuats Filing for Bankruptcy page 9

 
°°

Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 61 of 73

  

Debtor 1 Case number (it known),

   

Fifat Name Middle Name Last Name

22. e you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
: Mt)
Yes. Fill in the details.

 

 

 

Who else has or had access to it? Describe the contents Do you still
at. . have it?
CO No
Name of Storage Facility Name : OC ves
Number Street Number “Streat

 

CityState ZIP Code

 

 

City State 21P Code

Era identify Property You Hold or Control for Someone Else .

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
hold in trust for someone. |
No
Yes. Fill in the details.

Where is the property? Describe the property , , Value

 

 

Owner's Name $

*

 

Numb Street

 

Number Street

 

 

 

City State ZIP Code

 

 

City State ZIP Code

Cue Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

 

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
5 hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 

 

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term. ~ .

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street : Number Street

City State ZIP Code

 

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

re onetime
+

Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 62 of 73

ca erupt Leva: (spor case number ne

First Name Middte Name Laat Name

25. Have you notified any governmental unit of any release of hazardous material?

 

 

 

 

 

No
CQ) Yes. Fill in the details.
Governmental unit Environmental law, if you know it Date of notice.
Name of site © Governmental unit
Number Street Number Street .
City State ZIP Code

 

City State 21 Code

 

, 26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

No
Yes. Fill in the details.

 

Court or agency Nature of the case Status ofthe
Case title. :
Gourt Name Q Pending
CQ on appeat
Number Street Q) conctudea

 

Case number City State 2IP Code

iu Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the foltowing connections to any business?
O Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
A member of a limited liability company (LLC) or limited liability partnership (LLP)
A partner in a partnership
Qi An officer, director, or managing executive of a-corporation , -

C2 An owner of at least 5% of the voting or equity securities of a corporation .

G) No. None of the above applies. Go to Part 12.
Yes. Check all that apply above and fill in the details below for each business.

E : bb C Describe the nature of the business Employer Identification number
= Do not include Social Security number or (TIN.

A Vest Swen De Sew REL ODD

Number Street

 

Name of accountant or bookkeeper Dates business existed

 

 

 

 

Wal gown Ye (R74 lave Greer From osppols_ To Regent

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

 

Business Name

 

Number Street TT
Name of accountant or bookkeeper Oates business existed

 

 

From To

 

 

 

 

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy . page 11

 
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 63 of 73

Debtor 1 lest brewers (spc Case number (it known)

First Name Middie Name Last Name

Employer Identification number
_ Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

Name of accountant or bookkeeper Datés business existed

 

 

 

Number Street

 

 

' From To
City State ZIP Code

 

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

No
one Fill in the details below.

Date issued

 

Name MM / 00 / YYYY

 

Number Street

 

 

City State 2IP Code

*

.
.

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 162, 1341, 1519, and 3571.

s_ Zs _«

Signature of Debtor 4 Signature of Debtor 2

Oate by 2} 19 Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

MA

Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No

Yes. Name of person : . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration; and Signature (Official Form 119). .
.

*

 

 

 

Official Form 107 Statement of Financial Affairs for Individuats Filing for Bankruptcy page 12
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 64 of 73

Fill in this information to identify your case:

   

   
  

Check one box only as directed in this form and in
Form 122A-1Supp:

 

 

 

 

Debt 1 Ictvan _ | aveante .
First Name Middle Name . ‘ .
Debtor 2 M1. There is no presumption of abuse.
edtor

(Spouse, if filing) First Name Middle Name QO] 2. The calculation to determine if a presumption of

/ abuse applies will be made under Chapter7
United States Bankruptcy Court for the: District of Delaware Means Test Calculation (Official Form 122A-2).
Case number C) 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

C Check if this is an amended filing

Official Form 122A—1

 

Chapter 7 Statement of Your Current Monthly Income 1215

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1 Supp) with this form.

Ea Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

Q) Not married. Fill out Column A, lines 2-11.
Q) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

a Married and your spouse is NOT filing with you. You and your Spouse are:
Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Q Living separately or are legally separated. Fitl out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
Spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

 

 

 

Mumm co iypatiemnne

~. Fill in the average monthly income that-you received from all sources, derived during the 6 full months before youfilethis
‘ bankruptcy case. 11 U.S.C. §'101(10A). For example, if you are filing on September 15;'the G-month’ period would be March 1 through .

ep Se nme memento asa

  
 

August 31: If the amount of your monthly income Varied during thé 6 months, add the income for all 6 months and divide the-totalby6. ”
2, Fill in the result. Do ndt include any income ‘amount more than once. For example; if both spouses.own the’same rental property, put the

 

---income ‘from that propérty in‘one.column only:f you ‘have nothing to report for any line, write $0'in the space.
“Column A ‘Column rn:
+ Debtor 1. * Debtor 2 or ‘
ae _non-filing spouse:

ot emer 5c Fea asec et - Menten mbit ote ann

Fe cate pecs ean a we

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions). $_3.000.00 $0

3. Alimony and maintenance payments. Do not include payments from a spouse if 0 0
Column B is filled in. $e §

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ 0 $ 0

 

 

 

ON a i cc
* 4

Debtor1" .Debtor2 :

 

5. Net income from operating a business, profession,

 

or farm Pct wreath we arinons ony sey a ath
Gross receipts (before all deductions) $0 gO
“Ordinary and necessary operating expenses -$ O-$ 0
Net monthly income from a business, profession, or farm s0_ _ $s 0 _ here> $0 $0
6. Net income from rental and other real property ,Debtor.1 __ Debtor'2 :
Gross receipts (before all deductions) $_ 0 $ 0
Ordinary and necessary operating expenses -$ O-$ 0
Net monthly income from rental or other real property 3) 30 roPy $0 $0
7. Interest, dividends, and royalties $ 0 $ (a)

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 65 of 73

 

Debtor 1 Istvan Lavente ‘Gaha Case number (known),
First Name Middle Name Last Name

Column A. Column'B

Debtor 1. + Debtor2or = =)

Luann atran..d Mon-filing spouse }
8. Unemployment compensation $ 0 $ 0

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: o.......ccccccscccccscssec.

Le) i (+) |
FOr YOUF SPOUSE... eecceccscccceccsssessssessssccatsessvecestecasstessees $

 

  

 

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0 $ 0

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VA Disability $__625.40 5 Q
Total amounts from separate pages, if any. +$ O +3 0
, ee
11. Calculate your total current monthly income. Add lines 2 through 10 for each + -
column. Then add the total for Column A to the total for Column 8. $3,625.40 $ 0 | }$3.625 40
Total current
monthly income
Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from He 14. oc ccccssccssssssssssssssssesesstcsetsssssesetttisteeeeeccc, Copy line 11 here> $32.495 40
Multiply by 12 (the number of months in a year). x 12

12b. The result is your annual income for this part of the form. 12b.

13. Calculate the median family income that applies to you. Follow these steps:

 

 

 

 

 

 

 

Fill in the state in which you live. DE
Fill in the number of people in your household. 3
Fill in the median family income for your state and size of HOUSEHOIG. 0... csscccsssssnsssnsesntatstssitessstusesetteeeeceecc, 13. $ 78,993.00

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

14a. HB Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. QQ Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Below

 

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x ee x

 

Signature of Debtor 1 Signature of Debtor 2

Date 4 IQ [ae)9 , Date
MM/ DO 1YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 66 of 73

Fill in this information to identify your case:

Debtor1 Istvan _Levente| Gabor
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Delaware

Case number QC) Check if this is an
(If known) amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 tas

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or
@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, untess the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a Separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

ae se Your Creditors Who Have Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information betow.
ferret 2 ‘ “— et nem on vane “ - yom mpeg i,
+4dentify the creditor and the property that. is collatéerat . What do you intend to do with the:property that _ Did you ¢laim-the property:
baa ne nat . at ” secures adept? cn ween senn nS exempt On Schedule C7’
Creditor's ag
Credit Citimortgage Inc C] Surrender the property. QINo
_ Ql Retain the property and redeem it. A ves
mene” of i te parazen Dr 09 Q Retain the property and enter into a
securing debt: ' Reaffirmation Agreement.
Retain the property and {explain}: make
regular payments
Creditor’s C} Surrender the property. OQ) No
name:
— QC) Retain the property and redeem it. QC] Yes
prepeny of C) Retain the property and enter into a
securing debt: Reaffirmation Agreement.
CQ) Retain the property and [explain]:

 

 

 

 

Creditor’s C) Surrender the property. QINo
nee: " C) Retain the property and redeem it. QO) Yes
mepeny of QC) Retain the property and enter into a

securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

 

 

 

Creditor's C) Surrender the property. QINo
name: " C] Retain the property and redeem it. QO yes
orepeny of Q Retain the property and enter into a

securing debt: Reaffirmation Agreement.

Q Retain the property and [explain]:

 

 

 

 

Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 paae 1
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 67 of 73

Debtor 4 Istvar ) Lever | te G abor Case number (if known)
First Name Middle Name Last Name

Cra List Your Unexpired Personal Property Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).
ae canteen Pe / ong mn ptine neem mn nar one : pone ata:
Describe your unexpired personal property leases a ee Will-the lease be assumed? ae
Lessor's name: Ono
Description of leased Cl Yes
property:
Lessor's name: ONeo
Description of leased O Yes
property:
Lessor's name: OINo
Description of leased Q) Yes
property:
Lessor's name: OQ No
QC) Yes
Description of leased
property:
Lessor's name: OQ No
0) Yes
Description of leased
property:
Lessor’s name: ONo
- QC) Yes
Description of leased
property:
Lessor's name: OCNo
_ Q) Yes
Description of leased
property:

 

 

 

a

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x ea ke

 

Signature of Debtor 1 Signature of Debtor 2
Date 4) 2/3019 Date
MM/°OD / YYYY MM/ OD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Case 19-10831-BLS

Istvan Levente Gabor

Synchrony Bank - Care Credit
P.O. Box 965061

Orlando, FL

32896-5061

Synchrony Bank - TJX
P.O. Box 965060
Orlando, FL
32896-5060

Citibank USA Sears
PRO. Box 20363
Kansas City, MO
64195

Department Stores National bank
701 E. 60th St. North

Sioux Falls, SD

57104

Citibank USA Sears - Mastercard
P.O. Box 20363

Kansas City, MO

64195

Wells Fargo Health Advantage
P.O. Box 5132

Sioux Falls, SD

57117-5132

Synchrony Bank - Synchrony Home
P.O. Box 965061

Orlando, FL

32896-5061

Synchrony Bank - BP
P.O. Box 965060
Orlando, FL
32896-5060

Citibank - Sunoco
P.O. Box 6077
Sioux Falls, SD
57117-6077

Capital One - Kohl's
PO. Box 3043
Milwaukee, WI
53201-3043

Capital One

PO. Box 30285
Salt Lake City, UT
84130-0285

Doc 1-1 Filed 04/12/19

MATRIX

Page 68 of 73

Chapter 7
Case 19-10831-BLS

Istvan Levente Gabor

Capital One

PO. Box 30285
Salt Lake City, UT
84130-0285

Capital One

P.O. Box 30285
Salt Lake City, UT
84130-0285

Comenity Bank
P.O. Box 182125
Columbus, OH
43218-2125

Merrick Bank

PO. Box 9201

Old Bethpage, NY
11804

TD Bank - Nordstrom
PO. Box 9547
Portland, ME
04112-9547

Citibank - Shell
PO. Box 6406
Sioux Falls, SD
57117

Comenity Bank - Pier One
PO. Box 182125
Columbus, OH
43218-2125

Capital One

P.O. Box 30285
Salt Lake City, UT
84130-0285

American Express
P.O. Box 981535
El Paso, TX
79998-1535

USAA Federal Savings Bank
10750 McDermott Freeway
San Antonio, TX
78288-9876

Doc 1-1 Filed 04/12/19 Page 69 of 73
MATRIX

Chapter 7
Case 19-10831-BLS

Istvan Levente Gabor

Monarch Recover Management Inc
PO. Box 986

Bensalem, PA

19020

FSM Inc

4915 South Union Ave
Tulsa, OK

74107

Northstar Location Services LLC
4285 Genesee Street
Cheektowaga, NY

14225-1943

Credit Corp Solutions Inc

121 W Election Road Suite 200
Draper, UT

84020

Firstsource Advantage LLC
205 Bryant Woods South
Amherst, NY

14228

Alpha Recovery Corp

6912 S. Quentin St. Unit 10
Centennial, CO

80112

The Axiom Group
PO. Box 2457
Oldsmar, FL
34677

The Axiom Group
P.O. Box 2457
Oldsmar, FL
34677

Doc 1-1 Filed 04/12/19
MATRIX

The Bureaus Investment Group Portfolio No 15 LLC

650 Dundee Rd. Suite 370
Northbrook, IL
60062

Midland Credit Management
P.O. Box 301030

Los Angeles, CA
90030-1030

Page 70 of 73

Chapter 7
Case 19-10831-BLS Doc1-1 Filed 04/12/19

Istvan Levente Gabor

Firstsource Advantage LLC
205 Bryant Woods South
Amherst, NY

14228

Firstsource Advantage LLC
205 Bryant Woods South
Amherst, NY

14228

Midland Credit Management
P.O. Box 301030

Los Angeles, CA
90030-1030

Cavalry SPV I, LLC

500 Summit Lake Drive Suite 400
Valhalla, NY

10595-1340

Portfolio Recovery Associates, LLC
P.O. Box 12903

Norfolk, VA

23541

ARS National Services, Inc
PO. Box 469100
Escondido, CA
92046-9100

Portfolio Recovery Associates, LLC
PO. Box 12903

Norfolk, VA

23541

ERC

P.O.Box 57610
Jacksonville, FL
32241

Genpact Services LLC
PO. Box 1969
Southgate, MI
48195-0969

GC Services Limited Partnership
P.O. Box 3855

Houston, TX

77253

MATRIX

Page 71 of 73

Chapter 7
Case 19-10831-BLS Doc1-1 Filed 04/12/19 Page 72 of 73

Istvan Levente Gabor

Synchrony Bank
P.O. Box 965061
Orlando, FL
32896-5061

Discover Financial Services
PRO. Box 30943

Salt Lake City, UT
84130-0421

Barclays Bank Delaware
PO. Box 8801
Wilmington, DE
19899-8801

Synchrony Bank - Walmart
PO. Box 965060

Orlando, FL

32896-5060

Synchrony Bank - GAP
P.O. Box 965060
Orlando, FL
32896-5060

Synchrony Bank - PayPal
P.O. Box 965060
Orlando, FL

32896-5060

Pentagon Federal Credit Union
P.O. Box 247009

Omaha, NE

68124-7009

Capital One

P.O. Box 30285
Salt Lake City, UT
84130-0285

Synchrony Bank - Car Care
P.O. Box 965061

Orlando, FL

32896-5061

Synchrony Bank - Lowes
P.O. Box 965061
Orlando, FL

32896-5061

Synchrony Bank - American Signature
PO. Box 965061

Orlando, FL

32896-5061

MATRIX

Chapter 7
Case 19-10831-BLS

Istvan Levente Gabor

Midland Credit Management
P.O. Box 301030

Los Angeles, CA
90030-1030

Synchrony Bank - Karastan
PO. Box 965060

Orlando, FL

32896-5060

Capital One

P.O. Box 30285
Salt Lake City, UT
84130-0285

Doc 1-1 Filed 04/12/19 Page 73 of 73

MATRIX

Chapter 7
